Exhibit 10.3

 

REINSTATEMENT AND SECOND AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

THIS REINSTATEMENT AND SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (the
“Reinstatement”) is dated effective as of February 27, 2013, by and among MOODY
NATIONAL CY SHADYSIDE S, LLC, a Delaware limited liability company (“Moody S”)
and MOODY NATIONAL CY SHADYSIDE MT, LLC, a Delaware limited liability company
(“Moody MT,” Moody S and Moody MT, collectively “Moody”), and CWI SHADYSIDE
HOTEL, LLC, a Delaware limited liability company (“CWI”).

 

RECITALS:

 

WHEREAS, Moody and CWI entered into that certain Purchase and Sale Agreement
dated effective as of January 30, 2013, as amended by that certain First
Amendment to Purchase and Sale Agreement dated February 14, 2013 (collectively,
the “PSA”) for the purchase and sale of the real property located at 5308
Liberty Avenue, Pittsburgh, Pennsylvania (“Property”).

 

WHEREAS, CWI terminated the PSA prior to the expiration of the Due Diligence
Period in accordance with Section 2.6.3 of the PSA.

 

WHEREAS, Moody and CWI desire to reinstate and amend the PSA in accordance with
the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the premises and in consideration of the
mutual covenants, promises and undertakings of the Parties hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledge by the Parties, it is agreed that
the PSA shall be revived, reinstated, amended and given full force and effect as
follows:

 

1.         All capitalized terms used herein shall have the same meanings
ascribed to them in the PSA.

 

2.         By execution and delivery of this Reinstatement, Moody and CWI
acknowledge that they have elected to proceed with the purchase and sale of the
Property and that, except as expressly amended by this Reinstatement, the PSA
shall be in full force and effect and is hereby reinstated and ratified by the
Parties.

 

3.         Section 2.3 of the PSA is hereby deleted and amended and restated in
its entirety as follows:

 

“Section 2.3  Earnest Money.  Concurrently with the execution and delivery of
the Reinstatement, CWI, Moody and First American Title Insurance Company, as
escrow agent (“Escrow Agent”) have executed or will promptly execute escrow
instructions (the “Escrow Instructions”), the form of such Escrow Instructions
being attached hereto as Exhibit “D”.  No later than 5:00 p.m. (Pacific Time) on
March 1, 2013, CWI shall deposit the sum of One Million Four Hundred Ninety-Two
Thousand Five Hundred Dollars ($1,492,500) in cash as an earnest money deposit
(together with any interest earned thereon, the “Earnest Money”).  If the
Earnest Money deposit is not timely made, Moody may terminate this Agreement at
any time prior to the

 


 

receipt by the Escrow Agent of the Earnest Money, in which case this Agreement
shall immediately terminate and neither Party shall have further obligation to
the other Party hereunder, except each Party shall continue to be obligated
under the indemnity and other provisions in this Agreement that survive
termination (collectively, the “Surviving Obligations”).   The Earnest Money
shall be delivered to, held and disbursed by Escrow Agent in escrow in an
interest-bearing account pursuant to the terms of this Agreement, the Earnest
Money shall be paid to Moody and credited against the Purchase Price.  The
Earnest Money shall be non-refundable in all events, except for (a) Moody’s
Default under Section 5.2, (b) CWI’s right to terminate under Sections 2.7.2,
3.1, 8.1(a) and/or 8.1(c), (c) a failure of a condition precedent (as set forth
in Article VI of the PSA), (d) failure of the Hotel Manager to deliver the New
Management Agreement (as defined in and as set forth in Section 9 of that
certain Reinstatement and Second Amendment to Purchase and Sale Agreement dated
February 27, 2013 between CWI and Moody (the “Reinstatement”)), (e) Moody’s
failure to deliver the Assignment and Consent (as defined in and as set forth in
Section 11 of the Reinstatement) or failure to obtain the Zins Commitment (as
defined in and as set forth in Section 12 of the Reinstatement), in which case
the Earnest Money shall be immediately refunded to CWI.”

 

4.         Section 2.6.3 of the PSA is hereby deleted in its entirety.

 

5.         Section 2.7.3 of the PSA is hereby amended and restated in its
entirety as follows:

 

“At the Closing, the Title Company shall be unconditionally and irrevocably
prepared to issue a 2006 ALTA Owner’s (6/17/06) extended coverage policy of
title insurance for the Property, in favor of CWI, dated as of the Closing,
insuring that the Property is vested in CWI, with a liability limit in an amount
equal to the mutually agreed upon value of the Real Property and otherwise in
the form and with those endorsements set forth on the proforma attached hereto
as Exhibit “N” (the “Title Policy”) with no exceptions other than the respective
Title Exceptions approved by CWI and set forth therein (the “Permitted
Exceptions”) and each and every title insurance endorsements required by CWI and
attached thereto (the “Title Endorsements”).  The cost of such Title Policy
shall be paid by CWI.”

 

6.         Attached hereto as Exhibit N is the Title Policy as defined in
Section 2.7.3 of the PSA which is hereby incorporated into the PSA as
Exhibit “N” to the PSA.

 

7.         Section 4.2.1(b) of the PSA is hereby amended and restated in its
entirety as follows:

 

 

“Not later than two (2) business days prior to the Closing, Moody shall update
the Draft Closing Statement and cause a preliminary statement of prorations and
adjustments required under this Section 4.2 or under any other provisions of
this Agreement to be prepared and delivered to CWI for CWI’s review, with such
supporting documentation as the Parties hereto may reasonably require being
attached thereto (the “Preliminary Closing Statement”);”

 


 

8.         Section 5.4.2 of the PSA is hereby amended to replace Moody
Management Corporation as “Indemnitor” under the PSA and to substitute MOODY
NATIONAL MANAGEMENT, L.P. as the “Indemnitor” under the PSA.  By execution of
this Amendment, Moody National Management, L.P. (the “Replacement Indemnitor”)
and Moody acknowledge and agree that Replacement Indemnitor hereby accepts and
assumes all of the obligations of Indemnitor under the PSA (including, without
limitation, Sections 5.4.2 through 5.4.12) and Replacement Indemnitor and Moody
hereby reaffirm that all of the representations, warranties and covenants of
Indemnitor shall remain true and correct as of the hereof.

 

9.         Section 6.1.4 of the PSA is hereby amended and restated in its
entirety as follows:

 

“6.1.4  Management Agreement.  The Management Agreement shall be terminated by
Moody and Hotel Manager at no cost or expense to CWI.  Notwithstanding the
foregoing, CWI agrees that it will engage Hotel Manager pursuant to a new
management agreement to be effective from and after the Closing and in the form
mutually agreed upon by CWI and Hotel Manager, a copy of which is attached
hereto as Exhibit “M” (the “New Management Agreement”).  In the event that 
Hotel Manager, for any reason or no reason, refuses to execute the New
Management Agreement at Closing, either CWI or Moody may terminate this
Agreement by written notice to the other Party whereupon (i) this Agreement
shall immediately terminate; (ii) the Escrow Agent shall immediately release and
return the Earnest Money to CWI; (iii) CWI shall pay all of the expenses of
escrow; and (iv) neither Party shall have any further obligation to the other
Party hereunder, except each Party shall continue to be obligated for the
Surviving Obligations.”

 

10.       Attached hereto as Exhibit M is the mutually agreed upon form of New
Management Agreement which is hereby incorporated into the PSA as Exhibit “M” to
the PSA.

 

11.       Notwithstanding anything to the contrary set forth herein or in the
PSA, Moody hereby agrees to execute for its own behalf and to use its
commercially reasonable efforts to cause DA Associates and CJV Associates to
execute the form of Assignment, Assumption, Estoppel and Amendment Agreement
attached hereto as Exhibit A (the “Assignment and Consent”), on or before
March 4, 2013, a fully executed copy of which shall be deposited with Escrow
Agent and held in escrow pending release to Assignee at Closing (unless the PSA
is otherwise terminated in accordance with the terms and conditions thereof). 
In the event that, despite Moody’s commercially reasonable efforts, DA
Associates and CJV Associates do not fully execute and deliver a copy of the
Assignment and Consent to Escrow Agent by 5:00 p.m. (Pacific Time) on March 4,
2013, CWI shall have the option to either (a) extend the Closing Date for one
additional day for each day from and after March 4, 2013 until the date that
Moody delivers the Assignment and Consent executed by DA Associates and CJV
Associates pursuant to the terms hereof; provided, however, in no event shall
Closing be extended beyond March 15, 2013; or (b) terminate the PSA upon written
notice to Moody whereupon (i) the PSA shall automatically terminate, (ii) the
Escrow Agent shall immediately release and return the Earnest Money to CWI,
(iii) CWI shall pay all of the expenses of escrow and (iv) neither CWI nor Moody
shall have any further obligation to the other Party hereunder, except for the
Surviving Obligations.  Notwithstanding the foregoing, if CWI elects (in its
sole and absolute discretion) not to terminate the PSA pursuant to this
Section 10, the delivery of a fully executed Assignment and

 


 

Consent shall be a continuing condition to CWI’s obligation to consummate the
acquisition and to fund the Purchase Price.

 

12.       Notwithstanding anything to the contrary set forth herein or in the
PSA, CWI shall have until 5:00 p.m. (Pacific Time) on March 1, 2013 to obtain
the written commitment of Andrew Zins, the adjacent landowner (“Zins”), to
accept title to the Easement Parcel and cooperate with CWI in connection with
the transfer thereof (the “Zins Commitment”), the form and terms and conditions
of which shall be acceptable to CWI in its sole and absolute discretion.  In the
event that CWI does not obtain the Zins Commitment on or prior to March 1, 2013,
CWI may terminate this Agreement by written notice to Moody at any time prior to
5:00 p.m. (Pacific Time) on March 1, 2013 whereupon (i) this Agreement shall
immediately terminate; (ii) the Escrow Agent shall immediately release and
return the Earnest Money to CWI; (iii) CWI shall pay all of the expenses of
escrow; and (iv) neither Party shall have any further obligation to the other
Party hereunder, except each Party shall continue to be obligated for the
Surviving Obligations; provided, however, in the event that CWI does not
terminate the PSA pursuant to this Section 11, the failure to fully resolve any
such issues regarding the Easement Parcel nor the Zins Commitment shall be a
condition to Closing for CWI.  For purposes of this Section 11, the “Easement
Parcel” shall mean that certain portion of the Land currently subject to a
perpetual easement benefitting Zins and measuring approximately 13’ x 95’ and
adjacent and contiguous to the real property owned by Zins and more specifically
identified on the updated ALTA Survey, a copy of which is attached hereto as
Exhibit B.

 

13.       Section 6.1.8(i) of the PSA is hereby amended and restated in its
entity as follows and new Sections 6.1.8(j)-(l) shall be added:

 

“(i)       evidence of termination of the Management Agreement and the payment
by Moody of all termination fees, penalties and other amounts, if any, due and
owing thereunder (all as required under Section 6.1.4 above) to CWI;

 

(j)        the Assignment and Consent, duly executed and acknowledged by Moody,
DA Associates and CJV Associates;

 

(k)       the New Management Agreement, executed by Hotel Manager; and

 

(l)         any other documents, instruments or agreements reasonably necessary
to effectuate the transaction contemplated by this Agreement.”

 

14.       Moody will use its best efforts to deliver to CWI its requested
subordination agreements from Starbucks Corporation, DA Associates and CJV
Associates with respect to their Space Lease at the Hotel; provided, however,
if, despite such best efforts Moody is not able to deliver the requested
subordination agreements, delivery of such subordination agreements shall not be
deemed a condition to CWI’s obligation to consummate the acquisition and to fund
the Purchase Price contemplated by the PSA.

 

15.       This Reinstatement shall be governed by, interpreted under, and
construed and enforced in accordance with, the laws of the State in which the
Property is located, without giving effect to any principles regarding conflict
of laws.

 

16.       Reinstatement, together with the PSA, embodies the entire agreement of
the parties hereto.  The PSA now includes this Reinstatement, supersedes all
discussions, understandings and negotiations of the parties since the
termination of the PSA.  The PSA, as

 


 

amended hereby, can only be further modified or varied by written instrument
subscribed to by all the parties hereto.

 

17.       All terms, conditions, provisions and other contents of the PSA not
modified by this Reinstatement shall hereby be reinstated with full force and
effect.

 

18.       This Reinstatement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of less than all of
the parties, and all of which shall be construed together as a single
instrument.  For purposes of this Reinstatement, signatures by facsimile or
electronic PDF shall be binding to the same extent as original signatures.

 

[Signature Pages to Follow]

 


 

IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Reinstatement
and Second Amendment to Purchase and Sale Agreement to be executed in their
names by their respective duly authorized representatives.

 

 

 

MOODY:

 

 

 

 

 

MOODY NATIONAL CY SHADYSIDE S, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By: /s/ Brett Moody

 

 

Name: Brett Moody

 

 

Title: Authorized Agent

 

 

 

 

 

 

 

 

MOODY NATIONAL CY SHADYSIDE MT, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By: /s/ Brett Moody

 

 

Name: Brett Moody

 

 

Title: Authorized Agent

 

 

 

 

 

 

 

 

 

 

 

CWI:

 

 

 

 

 

CWI SHADYSIDE HOTEL, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By: /s/ Michael G. Medzigian

 

 

Name: Michael G. Medzigian

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

 

 

INDEMNITOR:

 

 

 

 

 

MOODY NATIONAL MANAGEMENT, L.P.

 

 

a Texas limited partnership

 

 

 

 

 

 

 

 

 

 

 

By: /s/ Brett Moody

 

 

Name: Brett Moody

 

 

Title: President

 

 

 


 

[COUNTERPART SIGNATURE PAGE TO REINSTATEMENT AND SECOND AMENDMENT TO PURCHASE
AND SALE AGREEMENT]

 

 

The undersigned Escrow Agent joins in the execution of this Reinstatement and
Second Amendment to Purchase and Sale Agreement:

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

First American Title Insurance Company

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 


 

EXHIBIT A

 

FORM OF ASSIGNMENT, ASSUMPTION, ETOPPEL AND

AMENDMENT OF PARKING LOT LEASE

 

Prepared by:

 

Tom King, Esq.

Paul Hastings LLP

515 S. Flower St., 25th Floor

Los Angeles, California 90071

 

Return to:

 

Rick S. Kirkbride, Esq.

Paul Hastings LLP

515 S. Flower St., 25th Floor

Los Angeles, California 90071

Facsimile: 213-683-6261

 

ASSIGNMENT, ASSUMPTION, ESTOPPEL

AND AMENDMENT OF PARKING LOT LEASE

 

THIS ASSIGNMENT, ASSUMPTION, ESTOPPEL AND AMENDMENT OF PARKING LOT LEASE
(“Assignment”) is made as of the 7th day of March, 2013 (the “Effective Date”),
by and among MOODY NATIONAL CY SHADYSIDE S, LLC, a Delaware limited liability
company, having an address of c/o Moody National Realty Company, LP, 6363
Woodway, Suite 110, Houston, Texas 77057 (“Assignor”), D.A. ASSOCIATES, LLC, a
Pennsylvania limited liability company, and CJV ASSOCIATES, L.P., a Pennsylvania
limited partnership, both having an address of 5315 Baum Boulevard, Pittsburgh,
Pennsylvania 15224 (collectively, “Landlord”), and CWI SHADYSIDE HOTEL, LLC, a
Delaware limited liability company, having an address of c/o Carey Watermark
Investors Incorporated, 272 E. Deerpath Road, Suite 320, Lake Forest, IL 60045
(“Assignee”).

 

RECITALS:

 

WHEREAS, Assignor (as successor-in-interest by the assignment described below in
item (ii) from Sierra Liberty Associates, LLC, a Pennsylvania limited liability
company (“Sierra”)) is a party to that certain Agreement, dated February 27,
2002, and that certain Lease dated, February 27, 2002, with Landlord, a short
form lease memorandum of which was recorded in Deed Book Volume 11313, Page 649,
in the Office of the Recorder of Deeds of Allegheny County, Pennsylvania (the
“Original Lease”).  The Original Lease was amended by: (i) that certain
unrecorded Amendment to Lease, dated March 15, 2004, by and between Landlord and
Sierra, (ii) that certain Assignment of Leasehold Interest dated March 10, 2008,
by and among Landlord, Sierra and Assignor, which was recorded in Deed Book
Volume 13560, Page 235, in the Office of the Recorder of Deeds of Allegheny
County, Pennsylvania, and (iii) that certain Amendment Agreement, dated
March 20, 2008, by and between Landlord and Assignor, a short form lease
amendment memorandum of which was recorded in Deed Book Volume 13698, Page 73,
in the Office of the Recorder of Deeds of Allegheny County, Pennsylvania (the
Original Lease, as amended by the amendments referred to in clauses (i) through
(iii), above, are herein collectively

 


 

referred to as the “Parking Lot Lease”).  The Parking Lot Lease pertains to the
parking lot the footprint of which is described by metes and bounds on Exhibit A
attached hereto (the “Parking Lot”);

 

WHEREAS, Assignor and Assignee are parties to that certain Purchase and Sale
Agreement, dated January 30, 2013, as amended by that certain First Amendment to
Purchase and Sale Agreement dated February 14, 2013 (as may be further amended,
restated or modified, the “Purchase Agreement”), pursuant to which Assignee
agrees to purchase, and Assignor agrees to sell, certain assets of Assignor; and

 

WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to assign
Assignor’s interest in the Parking Lot Lease to Assignee, and Assignee has
agreed to assume Assignor’s obligations under the Parking Lot Lease.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged:

 

A.        Assignor hereby assigns, conveys, transfers and sets over to Assignee
all of Assignor’s right, title and interest, as a lessee, tenant, or otherwise,
in and to the Parking Lot Lease.  Assignee does hereby accept the foregoing
assignment and does hereby assume, and agree to perform and be bound by, all of
the covenants, conditions, obligations, and liabilities of Assignor under the
Parking Lot Lease which arise or accrue from and after the Effective Date.

 

B.         Assignee, for itself, its successors and assigns, hereby agrees to
defend, indemnify and hold harmless Assignor from and against any and all loss,
liability, damage, cost or expense (including, without limitation, reasonable
attorneys’ fees and disbursements) incurred or sustained by Assignor as a result
of Assignee’s failure to perform any of the obligations of the lessee, tenant,
or otherwise under the Parking Lot Lease first arising or accruing on or after
the Effective Date.

 

C.         Assignor agrees for itself, its successors and assigns, that it will
defend, indemnify and hold harmless Assignee from and against any and all loss,
liability, damage, cost or expense (including, without limitation, reasonable
attorneys’ fees and disbursements) incurred or sustained by Assignee as a result
of Assignor’s failure to perform any obligations of the lessee, tenant or
otherwise under the Parking Lot Lease arising or accruing prior to the Effective
Date.

 

D.        Landlord hereby represents and warrants as of the date hereof, and for
the benefit of Assignee and its lenders (and their respective successors and
assigns) as follows:

 

1.         The Parking Lot Lease commencement date was ______________.

 

2.         The Parking Lot Lease is in full force and effect and has not been
modified or amended, except as otherwise expressly referenced or provided for in
this Assignment.  A true, correct and complete copy of the Parking Lot Lease is
attached hereto as Exhibit B.

 

3.         The number of parking spaces currently leased by Assignor pursuant to
the Parking Lot Lease is _____.

 

4.         Landlord has not assigned Landlord’s interest in the Parking Lot
Lease.

 

- 2 -


 

5.         There exists no default in the payment of any amounts due to Landlord
by Assignor or in the performance by either of Landlord or Assignor of any of
its obligations under the Parking Lot Lease, and no event or circumstance
currently exists which, with the passage of time or the giving of notice, or
both, would constitute, an event of default by either party under the Parking
Lot Lease.

 

6.         All rents or any other charges or payments due under the Parking Lot
Lease have been paid through February 28, 2013, including the amounts accruing
for the full month of March, 2013 equal to $__________.

 

E.         Landlord acknowledges the assignment and assumption of the Parking
Lot Lease as set forth in this Assignment and agrees that this Assignment shall
constitute an amendment to the Parking Lot Lease as follows:

 

Article 28 of the Parking Lot Lease is hereby amended to reflect that all
notices to tenant thereunder shall be given to Assignee at the address set forth
above for Assignee to the attention of Michael G. Medzigian, with a copy to Paul
Hastings LLP, 515 S. Flower Street, 25th Floor, Los Angeles, CA 90071,
Attention: Rick S. Kirkbride, Esq.

 

F.         Landlord acknowledges that Assignee has or will encumber its
leasehold interest in the Parking Lot Lease to Wells Fargo Bank, National
Association, and that Assignee has the right to do so without Landlord’s consent
pursuant to the terms of the Parking Lot Lease.

 

G.        Effective as of the Effective Date, Landlord hereby releases Assignor
and any affiliates of Assignor from liability and obligation under the Lease,
and under any guaranties thereof, arising after the Effective Date.  Assignor
hereby (i) represents and warrants to Landlord that there exists no default in
the payment of any amounts due to Landlord by Assignor or in the performance by
Assignor of any of its obligations under the Parking Lot Lease, and no event or
circumstance currently exists which, with the passage of time or the giving of
notice, or both, would constitute, an event of default by Assignor under the
Parking Lot Lease, and (ii) releases the Landlord from any liabilities or
obligations under the Parking Lot Lease.

 

H.        This Agreement will be governed by and construed under the laws of the
State of Pennsylvania without regard to conflicts of laws principles that would
require the application of any other law.

 

I.          This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Assignment and Agreement and
all of which, when taken together, will be deemed to constitute one and the same
agreement.

 

J.          This Agreement and the terms and provisions hereof shall inure to
the benefit of, and shall be binding upon, the respective successors and
permitted assigns of Assignor and Assignee.

 

K.        In the event of any litigation between Assignor and Assignee, the
prevailing party shall be entitled to reimbursement from the non-prevailing
party for all reasonable attorneys’ fees and costs incurred.  As used in this
Agreement, attorneys’ fees shall include those incurred at the trial level and
at all levels of appeal.

 

- 3 -


 

L.         This Assignment may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

[SIGNATURES TO FOLLOW]

 

- 4 -

 


 

IN WITNESS WHEREOF, Assignor, Assignee and Landlord have executed this
Assignment as of the date and year first above written.

 

 

 

 

ASSIGNOR:

 

 

 

 

 

MOODY NATIONAL CY SHADYSIDE S, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:  ___________________________

 

 

Name: _________________________

 

 

Title: __________________________

 

 

 

STATE OF TEXAS

 

COUNTY OF HARRIS

 

On ______________, 2013, before me,                                           
                                           , personally appeared
_________________, who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

 

 

I certify under PENALTY OF PERJURY under the laws of the State of Texas that the
foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature

 

 

 

 

 

 

My commission expires

 

.

 

 

 


 

 

 

ASSIGNEE:

 

 

 

 

 

CWI SHADYSIDE HOTEL, LLC,

 

 

 

 

 

a Delaware limited liability company

 

 

 

 

 

By: _______________________________

 

 

Name: Michael G. Medzigian

 

 

Its: Chief Executive Officer and President

 

 

 

STATE OF ILLINOIS

 

COUNTY OF LAKE.

 

On _____________, 2013, before me,                                           
                                           , personally appeared Michael G.
Medzigian, who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of Illinois that
the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature

 

 

 

 

 

 

My commission expires

 

.

 

 

 

- 2 -


 

 

 

LANDLORD:

 

 

 

 

 

D.A. ASSOCIATES, LLC,

 

 

a Pennsylvania limited liability company

 

 

 

 

 

By:  ______________________________

 

 

Name:  ____________________________

 

 

Title:  _____________________________

 

 

STATE OF ________________

 

COUNTY OF ______________

 

On ________________, 2013, before me,                                           
                                           , personally appeared
_________________, who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of Pennsylvania
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature

 

 

 

 

 

 

My commission expires

 

.

 

 

 

- 3 -


 

 

 

LANDLORD:

 

 

 

 

 

CJV ASSOCIATES, L.P.,

 

 

a Pennsylvania limited partnership

 

 

 

 

 

By:  ______________________________

 

 

Name:  ____________________________

 

 

Title:  _____________________________

 

 

STATE OF _______________

 

COUNTY OF _____________

 

On ______________, 2013, before me,                                          
                                           , personally appeared
_________________, who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of Pennsylvania
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature

 

 

 

 

 

 

My commission expires

 

.

 

 

 

- 4 -


 

Exhibit A

 

TO ASSIGNMENT, ASSUMPTION, ESTOPPEL

AND AMENDMENT OF PARKING LOT LEASE

 

Description of Real Property Covered by

Parking Lot Lease

 

- 5 -


 

Exhibit B

 

TO ASSIGNMENT, ASSUMPTION, ESTOPPEL

AND AMENDMENT OF PARKING LOT LEASE

 

Parking Lot Lease

 


 

EXHIBIT B

 

 

EASEMENT PARCEL

 


 

EXHIBIT N

 

 

FORM OF TITLE POLICY

 


 

EXHIBIT M

 

 

FORM OF NEW MANAGEMENT AGREEMENT

 


 

MANAGEMENT AGREEMENT

 

 

 

between

 

 

 

SHADYSIDE HOTEL OPERATOR, INC.,

 

a Delaware corporation

 

 

 

and

 

 

 

CONCORD HOSPITALITY ENTERPRISES COMPANY

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

COURTYARD BY MARRIOTT

 

PITTSBURGH, PENNSYLVANIA

 

3


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

 

DEFINITIONS

1

 

 

 

 

1.1

Definitions

1

 

 

 

 

ARTICLE 2

 

TERM AND EXTENSIONS

10

 

 

 

 

2.1

Commencement Date

10

2.2

Term

10

 

 

 

 

ARTICLE 3

 

MANAGEMENT FEE AND PAYMENTS TO MANAGER

10

 

 

 

 

3.1

Management Fee

10

3.2

Place and Means of Payment

11

3.3

Annual Reconciliation of Management Fee

11

3.4

Limitations on Fees

11

 

 

 

 

ARTICLE 4

 

OPERATIONAL STANDARDS

12

 

 

 

 

4.1

Operational Standards

12

4.2

Manager and Operator Control

12

4.3

Limitations on Manager’s Authority

12

4.4

Meetings; Communications with Operator

14

 

 

 

 

ARTICLE 5

 

OPERATION OF THE HOTEL

15

 

 

 

 

5.1

Licenses

15

5.2

Operating Equipment and Operating Supplies

15

5.3

Hotel Marketing Program

16

5.4

Personnel

17

5.5

FF&E Fund; Routine Maintenance and Repairs

20

5.6

Capital Expenditures

20

5.7

Revenue Management and E-Commerce

21

5.8

Automation

22

5.9

Emergency Repairs: Repairs

22

5.10

Required by Law

22

5.11

Capital Improvements

22

5.12

Third Party Leases

23

 

 

 

 

ARTICLE 6

 

FISCAL MATTERS

23

 

 

 

 

6.1

Accounting Matters

23

6.2

Proposed Annual Plan

25

6.3

Funding; Bank Account

27

6.4

Reimbursement of Out-of-Pocket Expenses

28

6.5

Tax Matters

28

6.6

Corporate Services

29

 

 

 

 

ARTICLE 7

 

DISBURSEMENTS

29

 

 

 

 

7.1

Disbursement of Funds

29

 


 

ARTICLE 8

 

FRANCHISE

30

ARTICLE 9

 

INSURANCE

31

 

 

 

 

9.1

Manager’s obligation to procure and maintain Insurance Coverage

31

9.2

Insurance Policies

31

9.3

Manager’s Blanket Insurance Coverage

33

9.4

Changes in Insurance Carriers

33

9.5

Schedule of Insurance

33

9.6

Duties of Manager

33

9.7

Waiver of Liability

34

9.8

Business Interruption

34

 

 

 

 

ARTICLE 10

 

INDEMNIFICATION

34

 

 

 

 

10.1

Liabilities; Indemnification; Third Parties

34

10.2

Hold Harmless

35

10.3

Waiver of Subrogation

35

10.4

Survival

35

10.5

Counsel

36

 

 

 

 

ARTICLE 11

 

CASUALTY AND CONDEMNATION

36

 

 

 

 

11.1

Casualty

36

11.2

Condemnation

37

 

 

 

 

ARTICLE 12

 

DEFAULT AND TERMINATION

37

 

 

 

 

12.1

Events of Default

37

12.2

Termination

40

12.3

Hotel Reservations/Group Contracts Honored

40

 

 

 

 

ARTICLE 13

 

NOTICES

40

ARTICLE 14

 

RELATIONSHIP, AUTHORITY AND FURTHER ACTIONS

42

 

 

 

 

14.1

Relationship

42

14.2

Further Actions

42

 

 

 

 

ARTICLE 15

 

APPLICABLE LAW; SEVERABILITY

42

ARTICLE 16

 

SUCCESSORS AND ASSIGNS

42

 

 

 

 

16.1

Assignment

42

16.2

Binding Effect

43

16.3

Effect of Permitted Assignments

43

 

 

 

 

ARTICLE 17

 

FORCE MAJEURE

43

 

 

 

 

17.1

Operation of Hotel

43

17.2

Extension of Time

44

 

 

 

 

ARTICLE 18

 

GENERAL PROVISIONS

44

 

 

 

 

18.1

Authorization

44

18.2

Formalities

44

18.3

Alternative Dispute Resolution Required

44

18.4

Estoppel Certificate

47

 

ii


 

18.5

No Representations

47

18.6

Not an Interest in Real Estate

47

18.7

Independent Contractor

48

18.8

Assistance with Proposed Sale, Financing, Refinancing

48

18.9

General Compliance with Laws

48

18.10

Equal Opportunity Employer

48

18.11

Time

48

18.12

Severability

49

18.13

Authority Limited

49

18.14

Exclusiveness of Compensation

49

18.15

Mortgages

49

18.16

REIT Covenants

51

18.17

Interpretation

51

18.18

Waivers; Modifications

52

18.19

Entire Agreement

52

18.20

Limitation on Pledging Operator’s Credit

52

18.21

Further Assurance

53

18.22

Limitation on Operator’s Liability

53

18.23

Survival of Covenants

54

18.24

No Recordation

54

18.25

Confidentiality

54

18.26

Attorneys’ Fees

55

 

iii


 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (“Agreement”) is executed as of March 12, 2013 (the
“Effective Date”), by and between Shadyside Hotel Operator, Inc., a Delaware
corporation (“Operator”), and Concord Hospitality Enterprises Company, a
Delaware corporation (“Manager”).  Operator and Manager are sometimes referred
to collectively in this Agreement as the “Parties” and individually as a
“Party.”  Any Exhibit or other attachment hereto is hereby incorporated by
reference into this Agreement unless otherwise stated herein.

 

RECITALS:

 

A.        CWI Shadyside Hotel, LLC, a Delaware limited liability company
(“Owner”), holds fee title to the real property located at 5308 Liberty Avenue,
Pittsburgh, Pennsylvania and more particularly described in Exhibit “B” hereto
(“Land”), together with the fixtures, furnishings, equipment and other personal
property located at that certain hotel known as the “Courtyard Pittsburgh
Shadyside,” and the meeting and event spaces and other amenities associated
therewith (collectively, the “Hotel”).

 

B.        Owner has subleased its rights to the Hotel and the Land to Operator
pursuant to that certain Operating Lease Agreement dated as of the date hereof
by and between Owner and Operator (the “Operating Lease”).

 

C.        Operator has entered into a new franchise agreement with Marriott
International, Inc., a Delaware corporation (“Franchisor”), dated as of the date
hereof (“Hotel Franchise”) pursuant to which Operator operates the Hotel as the
Courtyard by Marriott.

 

D.        Operator hereby intends to have Manager manage the operation of the
Hotel and Manager agrees to manage the operation of the Hotel pursuant to the
Hotel Franchise and the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, Operator and Manager agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1       Definitions

 

In addition to the capitalized terms defined elsewhere in this Agreement, as
used herein the following capitalized terms shall have the respective meanings
indicated below:

 

(a)        2013 Budget – as defined in the Section 6.2(a).

 

(b)        AAA – as defined in Section 18.3(a).

 

(c)        Accounting Fee – as defined in Section 3.1.

 

(d)       Additional Owner Accounting Services – as defined in Section 6.6.

 

(e)        ADR Provider – as defined in Section 18.3(a).

 


 

(f)        Agreement – as defined in the Preamble.

 

(g)        Arbitrator – as defined in Section 18.3(c).

 

(h)        Affiliate – any corporation or other entity controlled by,
controlling or under common control with Operator or Manager, as applicable. 
The words “control,” “controlled” and “controlling” mean ownership, directly or
indirectly, of fifty percent (50%) or more of the legal or beneficial ownership
interest of such corporation or other entity and the power to direct or cause
the direction of the management and policies of any such entity. 
Notwithstanding the foregoing, W.P. Carey & Co., LLC, Carey Watermark Investors
Incorporated and Watermark Capital Partners, LLC or any entity managed or
advised by W.P. Carey & Co., LLC, Carey Watermark Investors Incorporated and
Watermark Capital Partners, LLC or any subsidiary of any such entities (and
without regard to the percentage of equity ownership any of them may have in
such entity), shall be deemed “Affiliates” of Operator for all purposes under
this Agreement.

 

(i)         Applicable Law – as defined in Article 15.

 

(j)         Approval Amount – as defined in Section 4.3(h).

 

(k)        Approved Budget – as defined in Section 6.2(b).

 

(l)         Arbitrable Dispute – as defined in Section 18.3(a).

 

(m)       Bank Account – as defined in Section 6.3(b).

 

(n)        Base Management Fee – as defined in Section 3.1.

 

(o)        Books and Records – documents relating to the Hotel, books of
accounts, financial records, front office records, all guest records, advance
booking reservations and deposits, awards, Claims, computer software and manuals
the costs for which were ultimately allocated to or paid for by the Hotel or
Operator (excluding Manager’s proprietary software and/or manuals), programs and
databases the costs for which were ultimately allocated to or paid for by Hotel
or Operator (except Manager’s proprietary programs and databases, or as
otherwise prohibited under any applicable license, permit or similar agreement),
credit records, emails, Internet websites and domain names, marketing and
mailing lists, prior customer lists, prior sales files and/or lists, contact
information, histories, preferences and files, security codes, promotional
literature, telephone equipment and numbers, and existing and transferable
warranties, but excluding Hotel Personnel files and payroll records.

 

(p)        Building – the hotel building having an address of 5308 Liberty
Avenue, Pittsburgh, Pennsylvania, and all other buildings, structures and
improvements now located or hereafter constructed on the Land in addition
thereto or in replacement thereof and all fixtures and equipment attached to,
forming a part of and necessary for the operation of such buildings, structures
or improvements as a hotel (including, without limitation, heating, lighting,
plumbing, sanitary system, air-conditioning, laundry, refrigeration, kitchen,
elevators and similar items) and such (i) banquet, meeting and other public
areas, (ii) commercial space, including concessions and shops, (iii) parking
lots, (iv) storage and service areas, (v) recreational facilities and areas,

 

2


 

(vi) public grounds and permanently affixed signage, (vii) other facilities and
appurtenances and the one hundred thirty-two (132) keyed guest rooms (“Keyed
Guest Rooms”) as presently exist on the Land or are hereafter added thereon
during the Operating Term.

 

(q)        Business Day – a day that is not a Saturday, Sunday or legal holiday
on which banking institutions in the state in which the Hotel is located are
authorized or required by law or executive order to remain closed or a day on
which the New York Stock Exchange is closed.

 

(r)        Capital Expenditures - as defined in Section 5.6.

 

(s)        Capital Expenditures Budget – plans and estimates of the expenditures
necessary, in such detail as Operator shall reasonably require, for Capital
Expenditures as approved by Operator in accordance with Section 6.2(b).

 

(t)        Claim – claims, demands, civil or criminal actions (including
enforcement proceedings initiated by any government agency), penalties, suits,
proceedings and liabilities (including cost of defense, settlement, appeal,
reasonable attorneys’ fees and disbursements and any other amounts that any
Party is required to pay to third parties in connection with such matters) that
any Party or Parties may have alleged against them, incur, become responsible
for, or pay out.

 

(u)        Corporate Personnel – as defined in Section 5.3(b).

 

(v)        Development Services – as defined in Section 5.11.

 

(w)       Early Termination Notice – as defined in Section 2.2(b).

 

(x)        Effective Date – as defined in the Preamble.

 

(y)        Event of Default – as defined in Section 12.1.

 

(z)        FF&E – all fixtures, furniture, furnishings and equipment (not
including Operating Equipment) required for the operation of the Building as a
hotel in accordance with the standards set forth in this Agreement and the Hotel
Franchise, including, without limitation, (i) office furnishings and equipment,
and (ii) specialized hotel equipment necessary for the operation of any portion
of the Building as a hotel, including equipment for kitchens, laundries, dry
cleaning facilities, bars, restaurants, public rooms, commercial and parking
space, and recreational facilities.

 

(aa)      FF&E Fund – as defined in Section 5.5.

 

(bb)      Fiscal Year – the calendar year from January 1 to December 31, unless
and until Operator and Manager otherwise mutually agree in writing, which
agreement shall be attached hereto and incorporated herein where applicable.

 

(cc)      Fixed Charges – those costs and expenses of the Hotel expressly
excluded from Operating Costs, including the following:

 

3


 

(i)         the Base Management Fee;

 

(ii)        insurance premiums for property insurance, (including, without
limitation, earthquake/movement insurance), casualty insurance and business
interruption insurance required to be maintained hereunder (but specifically,
excluding employee insurance including, without limitation, fiduciary liability
and workmen’s compensation coverage);

 

(iii)       taxes levied or assessed against real or personal property located
at the Hotel (and the fees and expenses of any tax protest consultants approved
by Operator); and

 

(iv)       rental payments or payments for purchase options under leases of
equipment which are capital leases under the Uniform System of Accounts.

 

(dd)     Forecast Budget – as defined in Section 6.2(a).

 

(ee)      Force Majeure – as defined in Section 17.1.

 

(ff)       Franchisor – as defined in the Recitals except as may be modified
pursuant to Article 8.

 

(gg)      GAAP – generally accepted accounting principles in the United States
of America, consistently applied.

 

(hh)      General Manager – that certain individual employed by Manager and
serving as the general manager of the Hotel from time to time.

 

(ii)        GM Report – as defined in Section 6.1(d).

 

(jj)        Hotel – a collective term for the Land, the Building, the FF&E, the
Operating Equipment and the Operating Supplies.

 

(kk)      Hotel Franchise – as defined in the Recitals except as may be modified
pursuant to Article 8.

 

(ll)        Hotel Franchise Standards – the operational and other standards
expressly set forth in the Hotel Franchise and governing the operation and
maintenance of the Hotel pursuant thereto.

 

(mm)    Hotel Guest – any guest, group, customer, or patron of the Hotel.

 

(nn)      Hotel Guest Information – as defined in Section 6.1(a).

 

(oo)      Hotel Personnel – as defined in Section 5.3(a)(i).

 

(pp)      Incentive Management Fee – as defined in Section 3.1.

 

(qq)      Incentive Threshold – one hundred three percent (103%) of Projected
NOI for the Fiscal Year in question.

 

4


 

(rr)       Index – the Consumer Price Index for All Urban Consumers (1982- 84
=100) as published by the United States Bureau of Labor Statistics U.S. City
Average, as amended.

 

(ss)       Initial Working Capital – as defined in Section 6.3(b).

 

(tt)       Insurance – all premiums, for all insurance maintained with respect
to the Hotel or as otherwise required under this Agreement.

 

(uu)      Interested Persons – as defined in Section 18.4.

 

(vv)      JAMS – as defined in Section 18.3(a).

 

(ww)    Key Employees – as defined in Section 5.4(a).

 

(xx)      Land – as defined in the Recitals.

 

(yy)      LIBOR – the rate of interest per annum at which one (1) month
deposits, in United States Dollars, are offered by the principal office of
Citibank in London to major banks in the London interbank market or any new
market standard for interbank loans that becomes the standard.

 

(zz)      License Indemnity – as defined in Section 5.1.

 

(aaa)    Licenses – as defined in Section 5.1.

 

(bbb)    Line Item – as defined in Section 6.2(c).

 

(ccc)    Losses – as defined in Section 10.1.

 

(ddd)   Management Fee Cap – as defined in Section 3.1.

 

(eee)    Management Fees – collectively, the Base Management Fee and the
Incentive Management Fee.

 

(fff)     Management Opportunity – as defined in Section 5.13.

 

(ggg)    Manager – as defined in the Preamble.

 

(hhh)    Manager Event of Default – as defined in Section 12.1(a).

 

(iii)       Manager Indemnification Matters – as defined in Section 10.1.

 

(jjj)       Manager’s Hotels – all hotels, resorts or other transient lodging
facilities now or hereafter operated by Manager or its Affiliates.

 

(kkk)    Monthly Reports – as defined in Section 6.1(d).

 

(lll)       Mortgage – as defined in Section 18.15.

 

5


 

(mmm) Mortgage Requirements – as defined in Section 18.15.

 

(nnn)    Mortgagee – as defined in Section 18.15.

 

(ooo)    NOI – the amount equal to Total Revenues less (i) Operating Costs;
(ii) Fixed Charges; and (iii) contributions to the FF&E Fund plus the amount of
any FF&E expenditures not funded out of the FF&E Fund.

 

(ppp)    Operating Budget – as defined in the Section 6.2(b).

 

(qqq)    Operating Costs – the entire cost and expense of maintaining, operating
and supervising the operation of the Hotel to the extent consistent with the
Approved Budget.  Operating Costs shall be the sum of such costs and expenses
which are normally charged as a cost of operation under GAAP and the Uniform
System of Accounts, including, without limitation, the following:

 

(i)         the cost of Operating Supplies and Operating Equipment;

 

(ii)        wages, salaries, employee benefits, payroll taxes, bonuses,
relocation expenses and other costs related to employees at the Hotel;

 

(iii)       advertising and promotional expenses incurred directly by the Hotel;

 

(iv)       administrative and general expenses of the Hotel;

 

(v)        the fees and expenses incurred pursuant to the Hotel Franchise;

 

(vi)       the cost of personnel training programs;

 

(vii)      charges for reservation-related distribution systems;

 

(viii)     utility and energy costs;

 

(ix)       operating licenses and permits;

 

(x)        grounds and landscaping maintenance costs;

 

(xi)       all expenditures made for routine maintenance and repairs to keep the
Hotel and restaurant in good condition and repair or as required by the Hotel
Franchise;

 

(xii)      insurance premiums for the coverages required to be maintained
hereunder as set forth on Exhibit “A” (without duplication of any Fixed
Charges);

 

(xiii)     the cost of accounting fees, payroll services and legal fees for
services directly related to the operation of the Hotel and its facilities;

 

(xiv)     Reimbursed Expenses, including any federal, state and local taxes
associated with such Reimbursed Expenses;

 

6

 


 

(xv)               the cost and expenses of technical consultants and operation
experts for specialized services in connection with non-routine Hotel work;

 

(xvi)              reasonable increases in reserves for uncollectible accounts
receivable as set forth in the Proposed Annual Plan and Approved Budget;

 

(xvii)             credit card and travel agent commissions; and

 

(xviii)           all other reasonable costs and expenses incurred in connection
with the operation of the Hotel.

 

(rrr)                       Operating Equipment – all operating equipment
required for the operation of the Hotel, including chinaware, glassware, linens,
silverware, utensils, uniforms and all other similar items.

 

(sss)                    Operating Lease – as defined in the Recitals.

 

(ttt)                       Operating Supplies – all consumable items used in
the operation of the Hotel, including food and beverages, fuel, soap, cleaning
materials, guest room amenities, paper supplies, and all other similar items.

 

(uuu)              Operating Term – as defined in Section 2.2.

 

(vvv)              Operational Standards – as defined in Section 4.1.

 

(www)  Operator – as defined in the Preamble.

 

(xxx)              Operator Event of Default – as defined in Section 12.1(a).

 

(yyy)              Operator’s Costs – depreciation of the Building, FF&E and
Operating Equipment and amortization of financing; debt service due and owing
under the terms of any and all Mortgages and other costs of Operator not
directly related to the operation of the Hotel.

 

(zzz)                 Operator’s Report – as defined in Section 6.1(d).

 

(aaaa)          Owner – as defined in the Recitals.

 

(bbbb)      Party – as defined in the Preamble.

 

(cccc)          Period Of Use – as defined in Section 5.1.

 

(dddd)  Project - as defined in Section 5.11.

 

(eeee)          Project Manager – as defined in Section 5.11.

 

(ffff)              Projected NOI – the projected NOI set forth in (i) in the
case of the 2013 calendar year, the 2013 Budget; (ii) for calendar years
2014-2018, the applicable Forecast Budget for the Fiscal Year in question; and
(iii) for each Fiscal Year thereafter, the Projected NOI for the prior Fiscal
Year, as adjusted annually in accordance with the change in the Index.

 

7


 

(gggg)      Property Improvement Plan (or “PIP”) - the property improvement plan
or other similar capital improvement or other requirement which obligates
Operator and/or the Hotel to make improvements to the Hotel of any kind under
the Hotel Franchise.

 

(hhhh)      Proposed Annual Plan - as defined in Section 6.2(b).

 

(iiii)                      Regional Team – shall be defined as Manager’s
regional controller, revenue manager, vice president of operations, vice
president of sales, and regional director of human resources.

 

(jjjj)                      Reimbursed Expenses –as defined in Section 6.4.

 

(kkkk)      Salary Costs – all costs of Hotel Personnel as set forth in the
Approved Budget or otherwise approved by Operator which may include, without
limitation, Hotel Personnel’s accrued and vested: wages, salaries, Hotel
Personnel medical, disability, and/or life insurance and other benefits incurred
by Manager, vacation pay and sick leave, bonuses, severance and termination
costs, 401(k), profit sharing, pension or similar retirement benefits or other
accrued and vested fringe benefits, payroll taxes, relocation expenses and other
compensation of whatever nature, including any applicable federal, state and
local taxes.

 

(llll)                      Service Charges – as defined within the definition
of Total Revenues.

 

(mmmm)                                      Taking – as defined in
Section 11.2(a).

 

(nnnn)      Tax – all taxes, including ad valorem taxes on real property,
personal property taxes, business and occupation taxes, and/or transient
occupancy tax relating to or assessed in connection with the ownership or
operation of the Hotel.

 

(oooo)      Termination Date – the effective date of the expiration or sooner
termination of this Agreement in accordance with the terms hereof.

 

(pppp)      Termination Notice – as defined in the Section 2.2(a).

 

(qqqq)      Third Party Manager – as defined in Section 5.12.

 

(rrrr)                  Third Party Operated Areas – as defined in Section 5.12.

 

(ssss)              Total Revenues - all revenues and income of any nature
derived directly or indirectly from the Hotel or from the use or operation
thereof, including revenues from guest room sales, food and beverage sales,
telephone, facsimile and/or internet services, in-room video and valet service
receipts, rental or other payments from lessees and sub lessees (but not the
gross or net receipts of such lessees and sub lessees), and the proceeds of
business interruption insurance (to the extent actually collected), including,
but not limited to, the net revenue (e.g., reduced for any fees and operating
expenses payable to any Third Party Manager or in connection with such Third
Party Operated Area) received by Operator in connection with any Third Party
Operated Areas (except as expressly excluded below).  Total Revenues shall be
determined on an accrual basis and in accordance with GAAP and the Uniform
System of

 

8


 

Accounts.  Notwithstanding the foregoing, the calculation of Total Revenues
shall expressly exclude the following:

 

(i)                                  any gratuities or service charges added to
a customer’s bill and distributed as compensation to the Hotel’s employees
(except for charges (hereinafter “Service Charges”) for services that are added
to a customer’s bill or banquet contract either at a fixed amount or a percent
of the sale unless such charges, or any portion thereof, are collected and
remitted to the Hotel employees);

 

(ii)                              any rebates, discounts, credits or refunds
made to Hotel customers, guests or patrons;

 

(iii)                          any sums and credits received by Operator for
lost or damaged merchandise;

 

(iv)                          any sales taxes, excise taxes, gross receipt
taxes, hotel occupancy taxes, admission taxes, entertainment taxes, tourist
taxes or charges or similar taxes or impositions;

 

(v)                              receipts or proceeds from the financing, sale
or other disposition of the Hotel, FF&E or other capital assets and other items
not in the ordinary course of the Hotel’s operations and income derived from
securities and other property acquired and held for investment;

 

(vi)                          interest earned on funds held in the Bank Account,
the FF&E Fund and any other accounts maintained or investments made for the
Hotel;

 

(vii)                      receipts from awards or sales in connection with any
condemnation or taking, from other transfers in lieu of and under the threat of
any taking, and other receipts in connection with any condemnation or taking;

 

(viii)                  proceeds of any insurance, including the proceeds of any
business interruption insurance;

 

(ix)                          any funds furnished by Operator (whether for
Operating Costs or otherwise);

 

(x)                              property or other tax reimbursements; and

 

(xi)                          the sum of any actual uncollectible accounts.

 

(tttt)                  Uniform System of Accounts - the Uniform System of
Accounts for the Lodging Industry, Tenth Revised Edition, 2006, as adopted by
the American Hotel and Lodging Association and all future amendments thereto.

 

9


 

ARTICLE 2
TERM AND EXTENSIONS

 

2.1                            Commencement Date.

 

The term of the Agreement shall become effective and Manager shall commence its
duties hereunder on the Effective Date.

 

2.2                            Term.

 

(a)                               This Agreement shall have a term of five
(5) years (the “Operating Term”) commencing on the Effective Date and expiring
at 11:59 p.m. on the day prior to the fifth (5th) anniversary of the Effective
Date unless sooner terminated in accordance with the provisions of this
Agreement.  This Agreement shall automatically be extended for up to five (5),
one-year renewal terms (each such renewal term to commence on the day
immediately following the last day of the then current term) unless Operator
provides written notice of termination to Manager (“Termination Notice”) at
least thirty (30) days prior to the last day of the expiring term.  If Operator
fails to timely give Termination Notice to Manager, (i) the Operating Term shall
be extended by one year from the last day of the expiring term, and (ii) the
Expiration Date shall be the last day of the one year renewal term.

 

(b)                              Notwithstanding anything to the contrary
contained herein, Operator shall have the right to terminate this Agreement at
any time, for any reason or no reason and without penalty, upon sixty (60) days’
prior written notice (“Early Termination Notice”) to Manager; provided, however,
Operator shall have the right to terminate this Agreement upon delivery of
thirty (30) days’ prior written notice to Manager in the event such termination
is the result of: (i) any direct or indirect sale of the Hotel; (ii) Manager’s
uncured Event of Default; (iii) Franchisor’s right to require Operator to
replace Manager pursuant to the Hotel Franchise; (iv) Mortgagee’s right to
require Operator to replace Manager pursuant to the loan documents; or (v) a
Mortgagee or lender acquires possession of the Hotel through foreclosure or
deed-in-lieu of foreclosure.

 

(c)                               Notwithstanding the foregoing, Manager
covenants and agrees to cooperate in the orderly handover of the Hotel to a new
manager (as determined by Operator in its reasonable discretion and as otherwise
required by the terms of this Agreement), including, without limitation,
delivery of all Books and Records relating to the Hotel (and the operations
thereof) in Manager’s possession or under its control to Operator or Operator’s
designee.

 

ARTICLE 3
MANAGEMENT FEE AND PAYMENTS TO MANAGER

 

3.1                            Management Fee.

 

In consideration of the management of the Hotel by Manager, Operator agrees to
pay to Manager:

 

(a)  a base management fee, which shall equal (i) two and 50/100 percent (2.50%)
of Total Revenues for period commencing on the Effective Date through and
including December 31, 2013; (ii) two and 75/100 percent (2.75%) of Total
Revenues during the period commencing

 

10


 

January 1, 2014 through and including December 31, 2014 (or portion thereof);
and (iii) commencing January 1, 2015 and continuing thereafter, three percent
(3%) of Total Revenues (the “Base Management Fee”); and

 

(b) an incentive management fee equal to twenty-five percent (25%) of the amount
of actual NOI in excess of the Incentive Threshold for the applicable Fiscal
Year of the Operating Term (or portion thereof) (the “Incentive Management
Fee”); provided, however, such Management Fees shall be capped at, and in no
event shall Manager be entitled to receive, aggregate Management Fees (i.e.,
collectively, Base Management Fees and Incentive Management Fees) for any Fiscal
Year in excess of four and 50/100 percent (4.50%) of Total Revenues (the
“Management Fee Cap”).

 

(c) Notwithstanding the foregoing, Operator agrees to pay Manager (as an
Operating Cost) an accounting fee of One Thousand Five Hundred Dollars ($1,500)
per month (the “Accounting Fee”) in consideration for centralized accounting and
information technology services related to the operation of the Hotel (expressly
excluding high-speed internet support services to the extent provided by
Manager).

 

3.2                            Place and Means of Payment.

 

The Base Management Fee shall be shall be paid to Manager monthly in arrears
following Manager’s delivery of the Operator’s Report for such month to Operator
(provided Operator makes no objections thereto) and shall be reconciled on an
annual basis as provided in Section 3.3 below.  The Incentive Management Fee
shall be paid to Manager annually following Manager’s delivery of the final
year-end financial statement for the Hotel for such Fiscal Year.  The Accounting
Fee shall be paid to Manager monthly in arrears following Manager’s delivery of
the Monthly Reports.  All amounts payable to Manager or its Affiliates under
this Agreement, except as otherwise specifically provided in this Agreement,
(a) shall be paid to Manager in United States dollars, in immediately available
funds, and (b) shall be made to Manager at the place for the giving of notice to
Manager as set forth in Article 13.

 

3.3                            Annual Reconciliation of Management Fee.

 

Following the end of each Fiscal Year and concurrently with each final year-end
financial statement for the Hotel, the parties shall reconcile the Management
Fees actually paid in the prior Fiscal Year with the final, actual determination
of Total Revenues for the prior year and the Management Fee Cap.  In the event
that any payments made during the prior Fiscal Year differ from those that would
be paid had the applicable payments been made at the appropriate percentage
based on the final annual calculation, Manager shall refund any overpayment to
Operator, or Operator shall pay any underpayment to Manager, as the case may be,
within thirty (30) days following agreement by the parties upon the final annual
calculation.

 

3.4                            Limitations on Fees.

 

Except as expressly set forth in this Agreement, Operator and Manager agree that
Manager shall not be entitled to any other fees or compensation in connection
with the delivery of services which Manager is required to provide to the Hotel
pursuant to this Agreement.

 

11


 

ARTICLE 4
OPERATIONAL STANDARDS

 

4.1                            Operational Standards.

 

Manager covenants to and shall operate the Hotel in accordance with the terms of
this Agreement, the REIT requirements set forth in Section 18.16, the Approved
Budget and the Hotel Franchise Standards, as applicable, and, to the extent the
same exceed the level of service and quality required by (and are not
inconsistent with) the Hotel Franchise Standards, the operational standards
developed by Manager in connection with its hotel management business, as such
operational standards are modified, revised or amended from time to time (the
“Operational Standards”).

 

4.2                            Manager and Operator Control.

 

Subject to the limitations set forth in this Agreement and in the Approved
Budget, Manager shall have the right to determine operating policy, standards of
operation, quality of service and any other matters affecting customer relations
or the efficient management and operation of the Hotel, including without
limitation the right to determine the terms of guest admittance to the Hotel,
use of rooms for commercial purposes, use of Hotel space for retail business and
other services, policies relating to entertainment, labor policies, charges for
rooms and commercial space, credit policies, food and beverage services, menu
prices and other guest charges, receipt, holding and disbursement of funds,
maintenance of Bank Account, and, from Operator’s funds, the procurement of
inventories, supplies and services, promotion and publicity, including, without
limitation, the right to provide complimentary or discounted food, beverages,
rooms and the use of other Hotel facilities to existing or potential customers,
employees and others.  Notwithstanding the foregoing, Manager shall not
(a) favor other hotels or businesses owned by Manager or its Affiliates over the
Hotel in booking conventions, groups and transient reservations, or (b) make any
public announcements relating to the ownership of the Hotel, this Agreement
and/or any other statement which would include reference to Operator or its
Affiliates without the prior written consent of Operator.

 

4.3                            Limitations on Manager’s Authority.

 

Notwithstanding the general grant of authority given to Manager under
Section 4.2 or any other provisions of this Agreement and in addition to the
express provisions of this Agreement which prohibit Manager from taking certain
actions only with the prior consent of Operator, Manager shall not take or
perform any of the following actions without the prior written approval of
Operator (which consent may be granted or withheld in Operator’s sole and
absolute discretion):

 

(a)                               acquire any real property or interest therein;

 

(b)                              acquire any capital assets or interest therein
(including under capital leases), except to the extent specifically provided for
in an Approved Budget (and only to the extent of the scope thereof specifically
provided in the Approved Budget, with all other aspects of such acquisition
still subject to the prior written approval of Operator, which approval shall be
granted or withheld in Operator’s sole and absolute discretion);

 

12


 

(c)                               acquire any items of FF&E or Operating
Supplies, except to the extent specifically provided for in an Approved Budget
(and only to the extent of the scope thereof specifically provided in the
Approved Budget, with all other aspects of such acquisition still subject to the
prior written approval of Operator, which approval shall be granted or withheld
in Operator’s sole and absolute discretion);

 

(d)                             finance, refinance, or Mortgage any portion of
the Hotel or the revenue due to Operator therefrom, or borrow any money or
execute any credit obligations in the name and on behalf of Operator, except in
connection with trade payables for goods and services incurred in the ordinary
course of business in the operation and management of the Hotel in accordance
with the terms of this Agreement;

 

(e)                               sell (other than dispositions of FF&E,
Operating Equipment, and Operating Supplies in the ordinary course of business
as provided for in this Agreement), or otherwise transfer, pledge, or place any
lien on the Hotel or any portion thereof;

 

(f)                                in the event of a governmental Taking through
the exercise, or by agreement in lieu of the exercise, of the power of eminent
domain, consent to any award or participate in any Taking proceeding, except as
expressly permitted by the terms of this Agreement;

 

(g)                              allow any existing lease, license and/or other
similar agreement for space or equipment to automatically renew (unless such
renewal is not optional on the part of landlord) or modify or terminate any
existing lease, license and/or other similar agreement for space or equipment;

 

(h)                              enter into any license agreement, concession
agreement, contract, agreement or related agreements or similar arrangement
which (i) in the aggregate would subject Operator to annual payment obligations,
for goods or services, of Ten Thousand Dollars ($10,000) or more (the “Approval
Amount”); or (ii) has a term of more than twelve (12) months or is not
terminable (without penalty) upon ninety (90) days’ notice; provided that, in
addition to obtaining Operator’s prior approval, any agreement or contract with
liability totaling more than Fifty Thousand Dollars ($50,000) shall be bid out
competitively and Manager shall be required to procure bids from at least three
(3) independent contractors (to the extent 3 independent bids are reasonably
available for the particular goods or services) before entering into any such
contract or agreement; provided, further, that notwithstanding whether or not
set forth in the Approved Budget, Manager shall obtain Operator’s prior written
approval for any contract that provides for aggregate payments by Operator over
the life of the contract (taking into account Operator’s early termination
rights) of more than Fifty Thousand Dollars ($50,000);

 

(i)                                  enter into any contract, agreement or
related agreements or similar arrangement with any Affiliate of Manager;

 

(j)                                  operate the Hotel in any manner or for any
purpose other than as herein set forth;

 

(k)                              abandon the Hotel for any reason;

 

13


 

(l)                                  make, authorize, or permit any material
modifications or alterations to the Hotel except as expressly authorized by this
Agreement;

 

(m)                          enter into any agreement that would cause Operator
to incur pension or other employee retirement obligations after the expiration
or termination of this Agreement;

 

(n)                              execute any collective bargaining, union,
recognition, neutrality, or other labor agreement involving the Hotel or any
across-the-board wage increases affecting a class of employees;

 

(o)                              institute, defend or settle any legal or
equitable proceedings, including the prosecution or settlement of any Tax claims
or appeals and the selection of counsel, with respect to the Hotel where the
Claim asserted (including estimated legal fees) is in excess of the Approval
Amount; provided, however, nothing shall limit Manager’s ability to defend,
settle or otherwise dispose of litigation against Manager in its individual
capacity, provided that Manager shall not seek reimbursement or indemnification
from Operator under this Agreement therefor (except where Manager is entitled to
reimbursement and/or indemnification as set forth in this Agreement) and in the
event Operator is also a named  party in such legal actions or proceedings,
Operator (at its cost or as an Operating Cost if the matter giving rise thereto
would have given rise to an Operating Cost) shall have the right to appoint
separate counsel to defend its interests and shall have the right to control
such litigation (excluding any Claims to the extent the same are covered by
insurance required under Article 9 where the insurer institutes, defends or
settle such Claim);

 

(p)                              employ or engage any professional firm,
including legal counsel and accountants, except as specifically set forth in the
then Approved Budget (other than legal counsel retained to collect accounts
receivable and pursue other routine matters involving amounts in controversy
less than the Approval Amount) or otherwise as set forth in this Agreement; or

 

(q)                              settle any property Insurance claims which
involve, or which are reasonably estimated to involve, amounts in excess of the
Approval Amount.

 

4.4                            Meetings; Communications with Operator.

 

(a)                               Meetings with respect to the Hotel will be
held as frequently as is deemed reasonable and necessary by the Operator
provided that such meetings do not unduly interfere with the day to day
operations of the Hotel.  The agenda for any meeting may be prepared jointly by
the Operator and Manager and shall cover such topics as deemed necessary by
Operator and Manager.  The parties shall endeavor to give each other reasonable
notice as to the time, place, agenda and attendees of any meetings.

 

(b)                              Manager shall cause the Key Employees to keep
Operator or Operator’s designees informed and advised on a regular basis of:
(i) all material financial and other matters concerning the Hotel and the
operation, use, condition, and maintenance thereof; and (ii) all major policy
matters and procedures affecting the conduct of business at the Hotel.  Operator
shall at all times have access to Key Employees and without limiting the
generality of the preceding sentence, upon the request of Operator, the Key
Employees shall, at a minimum, meet

 

14


 

and confer with Operator regarding the Hotel on a regular basis, and respond to
reasonable inquiries of Operator and give due consideration to suggestions
Operator may offer with respect thereto from time to time.  Manager shall
communicate directly with Franchisor in the ordinary course of business on
Operator’s behalf and shall provide to Operator copies of all material written
communication as between Manager and Franchisor.

 

ARTICLE 5
OPERATION OF THE HOTEL

 

5.1                            Licenses.

 

In cooperation with Operator, Manager or an Affiliate of Manager shall apply
for, process and take all necessary steps to procure (in Operator’s name, and/or
Manager’s name to the extent required by local authorities), as an Operating
Cost, all necessary licenses and permits (the “Licenses”) required for the
operation of the Hotel and related facilities, including, but not limited to,
liquor licenses for the sale of alcoholic beverages at all restaurants, bars,
lounges, banquet rooms, meeting rooms and guest rooms at the Hotel.  Operator
agrees to use commercially reasonable efforts to assist Manager in connection
with Manager’s efforts to obtain any such licenses.  Manager undertakes to
comply with any conditions set out in any such Licenses and at all times to
operate and manage the Hotel in accordance with such conditions and any other
legal requirements.  Upon the expiration or sooner termination of this Agreement
for any reason, Manager agrees, to the extent permitted by Applicable Law, to
assign, transfer and convey to Operator or its designee all of Manager’s right,
title and interest in and to all such Licenses (including, without limitation,
liquor licenses), without charge (other than any out-of-pocket costs associated
with such transfer, which shall be Reimbursed Expenses), or in the event any
such assignment is not permitted by Applicable Law, Manager shall use reasonable
efforts to provide Operator or Operator’s designee (or purchaser’s designee, if
in connection with a sale) with the use and benefits of such Licenses until
Operator and/or its designee (or purchaser’s designee, as applicable) are able
to obtain new Licenses (any such period of time, the “Period of Use”).  Operator
shall indemnify, defend and hold harmless Manager and its Affiliates, and their
respective agents, officers, employees, directors and shareholders, from and
against any and all losses, costs, liabilities, expenses and claims (whether
administrative or judicial and including, without limitation, any attorneys’
fees and expenses), arising from Operator’s use of such Licenses pursuant to
this Section 5.1 (the “License Indemnity).  The obligations of Manager under
this Section 5.1 and the obligations of Operator under the License Indemnity
shall survive the termination of this Agreement.  Operator will reimburse
Manager for any Reimbursed Expenses incurred by Manager in connection with
maintaining the Licenses for Operator’s use during any Period of Use.

 

5.2                            Operating Equipment and Operating Supplies.

 

Subject to Section 5.11, in the performance of its obligations under this
Agreement and without any additional fee to Operator or the Hotel, Manager shall
provide purchasing services, including obtaining preferred pricing for goods and
services at the Hotel; provided; however, Manager shall not procure any profit
from such purchasing programs and shall provide financial statements setting
forth the profits and losses generated from such purchasing programs (with any
and all profits, if any, being paid to Operator).  Manager shall supervise and
purchase, or arrange directly or through bulk purchasing service providers if so
designated by Franchisor or

 

15


 

directed by Operator for the purchase of, all FF&E, inventories, provisions,
consumable supplies, services, Operating Equipment, and Operating Supplies that
are necessary and proper to maintain and operate the Hotel in accordance with
the terms of this Agreement, the Approved Budget, the Hotel Franchise Standards
and, if applicable pursuant to Section 4.1, the Operational Standards, and to
act in an economical manner in making purchases for the Hotel.  In the event
Operator appoints Manager as its purchasing agent outside the scope of Manager’s
purchasing program(s), Manager shall make such purchases from third party
vendors with the objective of securing competitive prices for goods and services
consistent and in compliance with the Hotel Franchise Standards or as otherwise
promulgated from time to time by Franchisor as permitted under the Hotel
Franchise.  In the event that Manager elects to contract with any Affiliate in
connection with any such purchasing services, Manager shall notify Operator and
obtain Operator’s prior written consent as required under Section 4.3 above;
provided, however, Manager agrees that it shall ensure that the prices and terms
of goods and services purchased under such affiliated vendor contracts shall be
no greater than and no more burdensome than the prices and terms of good and
services of equal quality available from third parties in the general  market. 
When taking bids or issuing purchase orders, Manager shall use commercially
reasonable efforts to secure for, and shall credit to, Operator any discounts,
commissions, or rebates obtainable in connection with such purchase.  Manager
shall promptly remit to Operator’s benefit in the Bank Account the value of all
cash or other discounts, rebates, profits, or commissions received by Manager or
any of its Affiliates in connection with any purchases described herein.  In
determining, pursuant to the foregoing, whether such prices and terms are
competitive with respect to third party vendors, such prices and terms will be
compared to the prices and/or fees which would be charged by reputable and
qualified unrelated third parties on an arm’s-length basis for similar goods
and/or services.  The goods and/or services purchased by Manager may be grouped
in reasonable categories, rather than being compared item by item.  Manager
shall be required to obtain Operator’s prior written approval in accordance with
Section 4.3(h); provided, however, Manager shall be required to procure bids
from at least three (3) independent contractors before entering into any such
contract or agreement resulting in costs or expenses in excess of Fifty Thousand
Dollars ($50,000) per annum.  Notwithstanding the foregoing, upon at least
thirty (30) days’ prior written notice to Manager, Operator shall have the right
to opt out of any purchasing program in respect of all purchases or such items
as Operator may designate in such notice.

 

5.3                            Hotel Marketing Program.

 

(a)                               Development.  Manager shall, subject to the
terms, conditions and limitations set forth in the Approved Budget and the Hotel
Franchise (including, without limitation, Franchisor’s right to review and/or
approve any and all marketing materials), develop and implement a specific local
market commercial, advertising and marketing program for the Hotel, which will
provide for the planning, publicity, internal communications, organizing, and
budgeting activities to be undertaken, and which may include the following:

 

(i)                                  production, distribution, and placement of
promotional materials relating to the Hotel, including materials for the
promotion of relations, with respect to all individuals employed at the Hotel
(the “Hotel Personnel”);

 

16


 

(ii)        development and implementation of promotional offers or programs
that benefit the Hotel;

 

(iii)       attendance of Hotel Personnel at conventions, meetings, seminars,
conferences, and travel congresses;

 

(iv)       selection of and guidance to, as required, advertising agency and
public relations personnel;

 

(v)        preparation and dissemination of news releases for national and
international trade and consumer publications;

 

(vi)       maximizing the benefits from Franchisor-offered marketing products
and sales programs;

 

(vii)      providing sales training programs and website marketing, customer
relations management programs, tracking and setting sales goals, providing group
sales programs and fronting desk up-sell programs, maintaining programs to
attract business away from competitor hotels, creating and maintaining strategic
alliances;

 

(viii)     seeking to create ancillary revenue such as charging for parking,
establish entertainment and amusement policies (including pricing); and

 

(ix)       establishing all advertising, public relations and promotion
policies, and distribute marketing and/or press releases.

 

(b)        Implementation.  Manager shall, subject to the Approved Budget, be
responsible for the development and implementation of the Hotel’s individual
marketing program, which will be accomplished substantially by Hotel Personnel,
with periodic assistance from personnel from the corporate offices of Manager or
its Affiliates (“Corporate Personnel”) with marketing sales expertise.  Any such
assistance rendered by Corporate Personnel (other than set forth in
Section 5.4(a)) shall be at no cost to Operator or the Hotel for such Corporate
Personnel’s time.  The program shall comply with Manager’s sales, advertising,
and public relations policies and corporate identity requirements, as they may
be modified from time to time.  The cost of the development and implementation
of the Hotel’s marketing program shall be an Operating Cost and Manager shall
include the estimated costs thereof for each Fiscal Year in the Approved Budget
for such Fiscal Year.

 

5.4       Personnel.

 

(a)        All personnel employed at the Hotel at all times shall be the
employees of Manager or of an Affiliate of Manager.  Subject in each instance to
the explicit prior written approval by Operator and further subject to the
limitations of the Approved Budget (which, if applicable, shall include a
schedule of the Reimbursed Expenses anticipated to be incurred by Manager in the
subject year), Manager, may, as deemed reasonably necessary by Manager, assign
other employees of Manager or an Affiliate of Manager on a temporary, part-time
or shared basis to perform services at the Hotel, and the pro rata share of such
temporary, part-time or shared employee’s salary (including employee benefits
and all applicable employer taxes as

 

17


 

well as any federal, state or local taxes imposed upon Manager for such
reimbursement) while performing services exclusively at the Hotel, and actual
expenses incurred by such employee in traveling to and from the Hotel, will be
reimbursed to Manager by Operator as a Reimbursed Expense (subject to and in
accordance with the requirements of Section 6.4 below).  Manager shall, subject
to the limitations of the Approved Budget, have reasonable discretion to hire,
fire, promote, supervise, direct and train all employees at the Hotel, to fix
their compensation and benefits, and generally to establish and maintain all
policies relating to employment and employment benefits; provided, however,
notwithstanding the foregoing, Manager shall submit to Operator the resumes of
the General Manager, Controller or Director of Finance, Chief Engineer, and
Director of Sales (collectively, “Key Employees”) and Operator shall have the
right to interview and reasonably approve the hiring of each of Key Employees
prior to such persons being hired and/or assigned to the Hotel by Manager. 
Following Operator’s approval, Manager shall not transfer any such Key Employees
to any other hotel operated by Manager or any other position with Manager or its
Affiliates without Operator’s prior written approval, which shall not be
unreasonably withheld or delayed.  Upon the expiration or earlier termination of
this Agreement, Operator shall have the right to make an employment offer to any
or all Key Employees and, if mutually agreed, Manager covenants and agrees to
transfer the statutory employment of such Key Employees to Operator and Manager
further covenants and agrees not to proactively solicit any such transferred Key
Employees at any time prior to the date six (6) months after such expiration or
earlier termination of this Agreement.  All costs of every kind and nature
pertaining to all employees at the Hotel arising out of the employer-employee
relationship, including, without limitation, salaries, benefits (including
vacation, sick and personal days and accruals at the accrual rate established by
Manager), bonuses, relocation costs, reasonable employment-related legal costs,
employee taxes, costs incurred in connection with governmental laws and
regulations and insurance roles, and such other expenses as Manager, in its
reasonable discretion, may deem appropriate (e.g., costs of defense of employees
charged with a crime in connection with the performance of their duties at the
Hotel and costs of defending claims brought by Hotel employees against Operator,
Manager or the Hotel) shall be an Operating Cost to the extent set forth in the
Approved Budget or as otherwise discussed with, and approved by, Operator, and,
subject to Section 10.1, Operator shall reimburse, indemnify and hold harmless
Manager from all costs, expenses, liabilities and claims incurred in connection
therewith.  Notwithstanding anything to the contrary set forth herein, neither
Operator nor the Hotel will be liable for any salary or other compensation
(including employee benefits and all applicable employer taxes as well as any
federal, state or local taxes imposed upon Manager for such reimbursement) of
Corporate Personnel unless and only in the event that a Corporate Personnel
replaces any Key Employee and is thereafter fully dedicated to the Hotel on a
permanent or temporary basis and then only such pro rata amount of the
respective Corporate Personnel’s salary or other compensation applicable to the
time actually spent in such Key Employee position; provided, however, Operator
shall reimburse Manager for the actual expenses incurred by any Regional Team
member in traveling to and from the Hotel as a Reimbursed Expense (subject to
and in accordance with the requirements of Section 6.4 below)

 

(b)        Upon the expiration or earlier termination of this Agreement,
Operator or any replacement manager or purchaser (in the event of a termination
on sale) shall have the right to make an employment offer to any or all Hotel
employees and, if such employee(s) agree to remain employed at the Hotel,
Manager covenants and agrees to transfer the statutory employment of such Hotel
employees to Operator; provided, however, (i) unless Operator or

 

18


 

such replacement manager or purchaser agrees to retain sufficient employees so
as not to violate the Worker Retraining and Notification Act of 1990 (as
amended, the “WARN Act”) and said replacement manager or purchaser agrees to
indemnify Manager for its breach thereof, or (ii) unless the Manager is notified
of the date of Closing at least sixty (60) days in advance so that Manager may
deliver WARN Act notices to the Hotel employees and is directed to do so in such
notice, then an escrow fund in an amount reasonably agreed upon by the parties
shall be established from Total Revenues (or, if Total Revenues are not
sufficient, with funds provided by Operator) to reimburse Manager for all costs
and expenses incurred by Manager that are accrued prior to or arising out of
either the transfer or termination of Hotel employees, including, without
limitation, reasonable transfer costs, severance pay, unemployment compensation,
costs incurred pursuant to the WARN Act and other, related liabilities.  This
Section 5.4(b) shall survive after the termination of this Agreement.

 

(c)        The general hiring policies and the discharge of all Hotel Personnel
shall in all respects comply with all “Equal Employment Opportunity” laws and
regulations, and Manager agrees that Manager shall comply with all laws,
regulations, and ordinances regarding the employment and payment of persons
engaged in the operation of the Hotel, including, but not limited to,
harassment, discrimination, or wrongful termination.  Manager shall indemnify,
defend, hold harmless, and protect Operator from and against any and all losses,
damages, costs, expenses, and fees (including attorneys’ fees) incurred by
Operator as a result of Manager’s negligent or intentional and/or knowing
failure to comply with all such laws, regulations, and ordinances.  The costs
and expenses for the administration of medical, dental, pension, and other
employee benefits shall be an Operating Cost.  The cost and expense for the
administration of Manager’s retirement 401k plan shall be at Manager’s sole
expense.

 

(d)       Notwithstanding anything to the contrary contained herein, except to
the extent expressly approved by Operator as part of any Approved Budget,
Operator shall have the right to reasonably approve all Hotel Personnel
compensation packages where the base salary is in excess of Fifty Thousand
Dollars ($50,000) annually (as adjusted annually in accordance with the change
in the Index), which approval shall not be unreasonably delayed or withheld. 
Manager shall submit to Operator the Hotel Personnel’s name and the Hotel
Personnel’s proposed base salary and benefits including allocated expenses, if
any, and Operator shall have ten (10) Business Days thereafter within which to
notify Manager in writing as to whether Operator approves or disapproves of such
compensation package.  If Operator fails to so notify Manager, Operator shall be
deemed to have approved such salary and compensation package.  In addition to
the foregoing, Operator shall have the right to approve any across-the-board
wage increases affecting any class of Hotel Personnel.  Any employee bonus plan
shall be included in the Proposed Annual Plan and shall be subject to Operator’s
prior approval in accordance with Section 6.2.

 

(e)        The parties acknowledge that Manager provides certain perquisites to
the directors, officers, and employees of Manager covering complimentary use or
discount of rooms, food, non-alcoholic beverages, and other similar charges in
accordance with policies and procedures promulgated by Manager from time to
time.  In furtherance thereof and specifically with respect to the Hotel,
Manager shall include a perquisite allowance as part of each Proposed Annual
Plan delivered to Operator for its review and approval in accordance with
Section 6.2(b) below (including, without limitation, the maximum number of room
nights that Manager shall

 

19


 

have the right to comp which in no event shall be more than sixty (60) room
nights in any rolling twelve (12) month period; provided, however, Operator
reserves the right to increase or decrease such sixty (60) room night cap or,
alternatively, eliminate the perquisites in their entirety) and, subject to the
limitations of the Approved Budget, the Hotel shall participate in such programs
and abide by such policies and procedures as amended from time to time by
Manager so long as such policies and procedures are being implemented at all or
substantially all other hotels owned or managed by Manager.  Notwithstanding the
foregoing, no such perquisites shall be permitted or authorized if the Hotel has
actual occupancy greater than or equal to eighty-five (85%).

 

5.5       FF&E Fund; Routine Maintenance and Repairs.

 

Manager shall establish and maintain a reserve fund for Operator’s benefit in an
amount equal to the greater of (a) four percent (4.0%) of Total Revenues for the
Operating Term; and (b) such amount as otherwise required by the Hotel Franchise
or as required to comply with the terms of the Mortgage (the “FF&E Fund”).  If
required by Mortgagee or Operator, Manager shall maintain the FF&E Fund in a
separate interest bearing account in a banking institution selected in
accordance with Section 6.3(b) and any and all interest earned on the FF&E Fund
(if any) shall be added to the FF&E Fund.  To the extent amounts in the FF&E
Fund are not expended in any Fiscal Year or there are proceeds from the sale of
any FF&E no longer needed for the operation of the Hotel, such amounts shall be
added to the FF&E Fund.  Any amount remaining in the FF&E Fund at the expiration
or earlier termination of this Agreement shall be promptly disbursed to
Operator.  Manager shall schedule the purchase and/or replacement of any FF&E or
any routine repairs maintenance, repairs and minor alterations contemplated by
the applicable Approved Budget so as to endeavor to fund all of the costs of
such expenditures, if any, out of the FF&E Fund.  All expenditures out of the
FF&E Fund in excess of amounts set forth in the applicable Approved Budget shall
be subject to Operator’s prior written approval; provided, however, Manager
shall make or cause to be made such routine maintenance, repairs and minor
alterations, the cost of which can be expensed under GAAP, as Manager, from time
to time, deems necessary to keep the Hotel in good repair and condition and in
conformity with the Operational Standards, the Hotel Franchise, and Applicable
Law.  The determination of whether an expenditure is for routine repairs and
maintenance under this Section 5.5 or, in the alternative, a Capital Expenditure
(as defined below) under Section 5.6 shall be made in accordance with this
Agreement, GAAP, and the Uniform System of Accounts.

 

5.6       Capital Expenditures.

 

In addition to routine maintenance, repairs and alterations under Section 5.5,
and subject to inclusion of such expenditures in (and the limitations imposed
by) the Capital Expenditures Budget, Manager shall also replace FF&E in
accordance with the Approved Budget and make such Capital Expenditures as may be
specifically approved by Operator in the Capital Expenditures Budget and only in
accordance with such plans and specifications as may be approved by Operator. 
Expenditures for FF&E under this Section 5.6, shall be paid from the FF&E Fund
or, at Operator’s election, from any reserve fund that may have been established
for same by Manager.  The determination as to whether the expenditure is a
Capital Expenditure will be made in accordance with this Agreement, GAAP, and
the Uniform System of Accounts.  As used herein, “Capital Expenditures” shall
mean and include repairs, replacements, alterations, renewals and improvements
to the Hotel which are normally capitalized under GAAP, including,

 

20


 

without limitation, those items defined as FF&E repairs, alterations,
improvements, renewals or replacements to the Building’s structure or to its
mechanical, electrical, heating, ventilating, air conditioning, plumbing or
vertical transportation systems, exterior and interior repainting, and
resurfacing building walls, floors, roofs and parking areas and expenditures for
any computer and communications hardware, software, materials, related labor
expenses, and related taxes, freight, storage, design engineering and consulting
fees.

 

5.7       Revenue Management and E-Commerce.

 

Manager shall provide centralized revenue management, e-commerce strategies and
programs, and track group and corporate volume commitments, including, without
limitation, the following:

 

(a)        determine rate quotes by, and have inventory restrictions based on: 
the number of selling days remaining (advance purchase), number of rooms unsold,
the arrival and stay-through days, length of stay, non-refundable deposits, day
of the week travel patterns, room type demand, multiple occupancy usage,
forecast demand (trends and special events);

 

(b)        adjust pricing strategies by season and demand;

 

(c)        maximize sell-out days;

 

(d)       control and analyze room rates;

 

(e)        establish (i) rates and rate strategies for Hotel usage, including
room rates for individuals, packages and groups, charges for room service, food
and beverage, and for use of recreational or other guest facilities or amenities
at the Hotel (except with respect to those areas managed by Operator, Operator’s
Affiliate or a Third-Party Manager); provided that, in setting rates, Manager
shall also consider cancellations/no-shows, early departures, extended stays,
walk-ins and pace, check-in pace and overbooking levels and oversell walk-costs;
(ii) billing policies with respect to the operation of the Hotel; and
(iii) price schedules, rates, and rate schedules;

 

(f)        supervise, direct, and control collection of income of any nature
from the Hotel’s operations and the giving of receipts in connection therewith;
and

 

(g)        Costs for centralized revenue management and e-commerce services will
be billed at a base cost of One Thousand Five Hundred and Seventy-Five Dollars
($1,575.00) per month an adjusted after the Actual Opening Date per the Annual
Adjustment, as provided in Schedule “F” and Schedule “G”.

 

Notwithstanding the foregoing, Operator shall have the right  (in its sole and
absolute discretion) to cancel the foregoing services by delivering to Manager
at least thirty (30) days’ prior written notice of such cancellation, provided
that, upon such cancellation by Operator, Manager shall be entitled to receive
the monthly fees due and owing hereunder for the period such services were
provided through the effective date of such termination (and thereafter, Manager
shall have no right to receive any fees under this Section 5.7).

 

21


 

5.8       Automation.

 

The Hotel shall utilize all automation systems necessary to enable the Hotel to
function in accordance with the Hotel Franchise.

 

5.9       Emergency Repairs: Repairs.

 

In the event a condition should exist in, on or about the Hotel of an emergency
nature, including those defined as Capital Expenditures hereunder, which
condition requires immediate action to preserve and protect the Hotel from
imminent and significant harm or to protect Hotel guests and employees of the
Hotel and, under circumstances in which it would be unreasonable to seek to
obtain approval by Operator of proposed actions by Manager to address such
emergency, Manager, on behalf of and at the sole cost and expense of Operator,
is authorized to take all reasonably necessary steps and to make all
expenditures reasonably necessary to repair and correct any such condition,
whether or not provisions have been made in the Approved Budget for any such
emergency expenditures.  Manager shall advise Operator as promptly as possible
of any expenditures made or to be made under this Section 5.9.  Expenditures
under this Section 5.9 shall be paid from the FF&E Fund or, if necessary, the
Bank Account (or as otherwise directed by Operator).

 

5.10     Required by Law.

 

In the event that, at any time during the Operating Term, repairs to or
additions, changes or corrections in the Hotel of any nature shall be required
by reason of any laws, ordinances, rules or regulations now or hereafter in
force, or by order of any governmental or municipal power, department, agency,
authority or officer, whether such repairs are Capital Expenditures or
otherwise, Manager shall deliver written notice to Operator of any such repairs,
additions, changes or corrections and upon Operator’s consent, such repairs,
additions, changes and/or corrections shall be made at the direction of Manager
and paid for by Operator; provided, however, Manager shall take no such actions
in the event that (and except for so long as) compliance therewith is in good
faith being contested by Operator and enforcement is stayed in a manner
reasonably satisfactory to Manager.  Expenditures under this Section 5.10 shall
be paid from the FF&E Fund or, if necessary, the Bank Account (or as otherwise
directed by Operator).

 

5.11     Capital Improvements.  In the event of any (a) renovation and/or
construction projects required to be undertaken in connection with any property
improvement plan required by Franchisor; or (b) the expenditures and projects
related to the replacement or upgrading of FF&E and similar undertakings,
whether such activities are funded from the FF&E Fund or by Operator or a
combination thereof (each a “Project”) for the Hotel or any portion thereof from
time to time established in any Approved Budget during the Operating Term of
this Agreement, Operator may elect to appoint Manager to act as “Project
Manager” for Operator in connection with such Project and shall undertake such
services (the “Development Services”) as may be necessary or desirable to be
undertaken to facilitate and implement such Project at Operator’s expense and in
accordance with the applicable portions) of the Approved Budget; provided,
however, if such Development Services are of the kind other hotel managers of
hotels of a similar size and class as the Hotel normally would not perform,
Manager shall not have the obligation to do so unless Operator pays to Manager a
fee equal to the market rate which would be payable to other hotel managers, in
an arms-length transaction, for the performance of

 

22


 

analogous services.

 

5.12     Third Party Leases.  Subject to the terms, conditions and limitations
of the Hotel Franchise or as required by any Mortgagee, the Parties agree that
Operator shall have the exclusive right to negotiate and enter into lease
agreements, management agreements or franchise agreements with unaffiliated
third parties (the “Third Party Managers”) for all areas within the Hotel
including, without limitation, restaurants, bars, gift shops and/or spa (the
“Third Party Operated Areas”); provided, however, in the event Operator elects
to have anyone other than Manager operate a Third Party Operated Area, Operator
shall deliver written notice to Manager of the proposed use of such Third Party
Operated Area and the identity of any proposed Third Party Manager, and Manager
shall have the right to object (a) to the proposed use of the Third Party
Operated Area if such use is illegal or materially detracts from the image of
the Hotel, and/or (b) the identity of such Third Party Manager if such Third
Party Manager (i) has a criminal background, or (ii) lacks the experience to
operate the Third Party Operated Area in a manner consistent with the operating
standards of the Hotel, provided that, if Manager so objects pursuant to clauses
(a) or (b) above, Operator shall not be permitted to engage such Third Party
Manager or use such Third Party Operated Area for the prohibited use, as
applicable.  If Manager fails to object to such proposed use of a Third Party
Operated Area and/or Third Party Manager within fifteen (15) days after receipt
of Operator’s written notice, Manager shall be deemed to have waived its right
to object to the proposed use and/or the respective Third Party Manager.  In the
event Manager does not object (or is deemed to have approved) to the proposed
use of a Third Party Operated Area or the Third Party Manager, as applicable,
the terms and conditions regarding the operation of such Third Party Operated
Area shall be set forth in a lease or management agreement the form and
substance of which shall be determined by Operator in its sole and absolute
discretion.  Notwithstanding the foregoing, in the event that any Third Party
Operated Area is managed by a Third Party Manager, and not Manager, Operator
hereby agrees that Manager shall be consulted with regarding the operational
coordination of such Third Party Operated Area(s) and the rest of the Hotel.

 

ARTICLE 6
FISCAL MATTERS

 

6.1       Accounting Matters.

 

(a)        Manager shall maintain an accurate accounting system, in accordance
with the Uniform System of Accounts with its management of the Hotel.  The Books
and Records reflecting the Hotel operations shall be maintained at the Hotel. 
All of the Books and Records pertaining to the Hotel, including books of account
and front office records shall be the property of Operator.   Manager shall
maintain as part of the Books and Records of the Hotel any guest profiles,
contact information (e.g., addresses, phone numbers, facsimile numbers, and
email addresses), histories, preferences, and other information obtained in the
ordinary course of business from guests of the Hotel during such Hotel Guests’
stay at the Hotel or during such Hotel Guests’ use of the facilities associated
with the Hotel (the “Hotel Guest Information”).  During the Operating Term,
Operator shall have complete access to the Hotel Guest Information and may use
the Hotel Guest Information. Operator and Manager shall jointly own all Hotel
Guest Information and Manager shall provide a copy of Hotel Guest Information to
Operator upon expiration or the earlier termination of this Agreement.

 

23


 

(b)        Operator, the Mortgagee(s), and the independent accounting firms or
consultants of Operator, the Mortgagee(s) and Manager shall each have the right
and privilege of examining said Books and Records at any reasonable time during
normal business hours following three (3) Business Days advance notice to
Manager.  In addition to the foregoing, Manager agrees to allow Operator or its
parent, Owner, its auditors or representatives to perform an audit of Manager’s
internal controls, as and when needed, to allow Owner or any of its Affiliates
to comply with its obligation to annually review the effectiveness of its
internal controls.  Any such review shall be completed without material
disruption to the Hotel operations.

 

(c)        Upon request by Operator and as an Operating Cost, within sixty (60)
days after the expiration of the Fiscal Year (or such earlier time period if
required by Mortgagee or for compliance with any applicable regulatory
requirements), a national firm of independent certified public accountants with
expertise in the lodging industry, which independent certified public accounting
firm shall be appointed by Operator (in its sole and absolute discretion), shall
deliver to Operator a certified audit of the Hotel operations.  Manager shall
use its commercially reasonable efforts to cooperate with Operator, the approved
independent certified public accounting firm, and their representatives to
facilitate such audit in a timely manner.  Following receipt of the annual
accounting, Operator and Manager shall promptly make such adjustments as
necessary to ensure that the proper amounts have been paid as Management Fee and
deposited in the FF&E Fund.

 

(d)       Manager shall maintain any and all books of account and financial
records of the Hotel in accordance with GAAP and the Uniform System of
Accounts.  Manager shall also deliver to Operator monthly reports within ten
(10) days of the first (1st) of each calendar month, illustrating the financial
information showing the statement of financial position and the results of the
operations of the Hotel for the preceding month and for the Fiscal Year to date,
including a computation of Total Revenue, Operating Costs and NOI (the “Monthly
Reports”), such Monthly Reports to be in the form and substance approved by
Operator.  The Monthly Reports and the annual certified audits required by
Section 6.1(c) above hereof shall: (i) be taken from the Books and Records
maintained by Manager for the Hotel in the manner hereinabove specified;
(ii) follow the general form set forth in the Uniform System of Accounts,
allowing for deviations which are necessary in order to comply with this
Agreement; (iii) separately state the amount of the Management Fee payable to
Manager; (iv) be accompanied by a certificate of Manager’s chief accounting
officer certifying that each such statement was prepared under such officer’s
direction and in such officer’s opinion is true and correct and that each such
statement was prepared in accordance with GAAP and the Uniform System of
Accounts; and (v) contain the following information or reports: (1) balance
sheet, (2) income statement with departmental backup information containing the
amounts for the current month, the year-to-date amounts, a comparison to the
results of operations for the budget for such month and the year-to-date period,
and a comparison to the results of operations for the calendar month for the
previous year and such year-to-date period, (3) statement of cash flow showing,
on a monthly basis in a form approved by Operator, actual year-to-date results
and forecasted monthly results for the entire Fiscal Year (4) trial balance,
(5) general ledger including all journal entries recorded with descriptions,
(6) accounts payable aging report, (7) accounts receivable aging report
including a detailed list of allowances taken and accounts written off, (8) bank
statements and related reconciliations for the prior month, (9) computation of
monthly base and percentage rent per the

 

24


 

Operating Lease and annual true-up, (10) listing of Reimbursed Expenses billed
by Manager for such month, (11) forecast showing, on a monthly basis in a form
approved by Operator, actual year-to-date results and forecasted monthly results
of the Hotel operations for the entire Fiscal Year, (12) group booking pace
report and such other group bookings information requested by Operator, (13) STR
reports, (14) any pertinent market data that might have come to Manager’s
attention during such month, (15) guest satisfaction reports, (16) narrative
report prepared by the General Manager (the “GM Report”) which shall describe
and explain the reasons for any material variance in the monthly and the
year-to-date actual financial performance when compared to the budget or
forecast as well as comment on the general outlook for the Hotel for the
forthcoming months setting forth any potential developments which could impact
the budgeted financial performance in the reasonable judgment of such General
Manager, (17) description of any material balance sheet variances compared to
prior month, and (18) other information reasonably requested by Operator or any
Mortgagee (the foregoing, collectively, the “Operator’s Report”).  Manager shall
meet with Operator, from time to time upon Operator’s written request, to
discuss the prior months’ Operator’s Report, marketing initiatives and other
matters relating to the Hotel.   In addition to any other mode of delivery, all
portions of the Operator’s Report (and any other financial reports delivered by
Manager hereunder) that contain financial data shall be delivered to Operator
electronically (in “Excel” format) to the extent available in or readily
convertible to electronic form.

 

(e)        Manager shall not, without the prior consent of Operator, make any
adjustments to the final financial statements for the Hotel for any prior Fiscal
Year after the same are delivered to and accepted by Operator.  In the event
that Manager, during the course of any Fiscal Year, determines that an
adjustment should be made to the financial reports of the Hotel with respect to
any prior month of the current Fiscal Year, Manager may make such adjustment,
but such adjustment must be made in the financial statement for the current
month, and Manager shall supply to Operator a schedule specifying the adjustment
so made, the amount of such adjustment and the calendar quarter of the current
year to which the adjustment relates.

 

6.2       Proposed Annual Plan.

 

(a)        2013 Budget; Estimates of Other Expenditures.  Operator and Manager
have mutually agreed upon the initial capital expenditures budget and an initial
operating budget (prepared on a monthly basis) for the Hotel, including
estimated receipts and expenses and other items projected for the operation of
the Hotel, as more specifically set forth on Exhibit “D-1” attached hereto (the
“2013 Budget”).  The 2013 Budget shall apply from the Effective Date through
December 31, 2013 and shall include such expenditures necessary to conform to
the requirements of the PIP.  In addition, Operator and Manager have mutually
agreed upon the annual operating forecasts of the Hotel, including estimated
receipts and expenses and other items projected for the operation of the Hotel
for Fiscal Years 2014, 2015, 2016, 2017 and 2018 each as more specifically set
forth on Exhibit “D-2” attached hereto (each, a “Forecast Budget”).

 

25


 

(b)        Budget/Approval.  Each Fiscal Year, commencing with the Fiscal Year
beginning on January 1, 2014, on or before November 1st of the Fiscal Year
immediately prior to the commencement of each subsequent Fiscal Year, Manager
shall submit to Operator a proposed annual budget (i) for the operation of the
Hotel for the immediately following Fiscal Year containing revenue projections
and budgets of expenses including the projected uses of funds for each calendar
month in the respective Fiscal Year covered thereby and shall include a summary
of all major assumptions made in preparation thereof (“Operating Budget”);
(ii) a Marketing Plan; and (iii) a Capital Expenditures Budget (collectively,
the “Proposed Annual Plan”).  Manager shall review the Proposed Annual Plan with
Operator, and subject to Operator’s written approval, the Proposed Annual Plan
shall become the “Approved Budget” and Manager shall implement it during the
successive Fiscal Year.  Operator shall have forty-five (45) days to review,
provide input on and approve the Proposed Annual Plan.  Operator shall have the
right, in its sole and absolute discretion, to review and approve or disapprove
the Proposed Annual Plan or any part thereof in a timely fashion; provided,
however, Operator shall not have the right to object to any cost, expense or
line item in the Operating Budget required by the Hotel Franchise.  In the event
the Proposed Annual Plan or any specific item or items therein are not approved
by Operator, Manager shall provide Operator, upon request, reasonable additional
detail, information and assumptions used in preparation thereof and shall make
all necessary revisions thereto in order to gain Operator’s approval thereof
(which approval may be granted or withheld in Operator’s sole and absolute
discretion).  In the event Operator disapproves all or any portion of a Proposed
Annual Plan, Manager shall, as soon as possible, submit a revised Proposed
Annual Plan to Operator addressing the portions thereof disapproved by
Operator.  Once a Proposed Annual Plan is approved by Operator, it shall be the
“Approved Budget” for the Hotel for the Fiscal Year in question; provided,
however, in the event that Operator and Manager are unable to resolve any
dispute with respect to any item to which Operator has objected (other than with
respect to the Capital Expenditures Budget), Manager shall conduct operations of
the Hotel with respect to those categories that are in dispute based on the
lesser of the amount (A) set forth in such Fiscal Year’s Forecast Budget or in
the event of any dispute after Fiscal Year 2018, the Approved Budget for the
immediately prior Fiscal Year (plus a reasonable increase based on the Index to
allow for inflation, not to exceed 5%); and (B) the amount set forth in the
applicable Proposed Annual Plan.  For avoidance of doubt, in the event that
Operator and Manager cannot mutually agree on a specific line item or group
within the Operating Budget (but specifically not with respect to the Capital
Expenditures Budget), neither Operator nor Manager shall have the right to
subject such dispute to arbitration and the parties sole recourse shall be to
revert back to the applicable Forecast Budget or Approved Budget for the
immediately prior Fiscal Year as set forth above.  Notwithstanding the remaining
terms and provisions of this Section 6.2, the Capital Expenditures Budget shall
be prepared by Manager at the request or direction of Operator but in all events
shall be subject to the approval of Operator (which approval may be granted or
withheld by Operator in its sole and absolute discretion) and shall be
implemented by Manager as directed by Operator.

 

(c)        Variances from Approved Budget.  Manager shall not, without the prior
written consent of Operator, expend any funds other than in accordance with the
then current Approved Budget; provided, however, excluding any costs or
expenditures under the Capital Expenditure Budget (which may not be changed
without the prior approval of Operator in its sole and absolute discretion) and
in each case subject to the limitations imposed by any Mortgagee, (i) the amount
of the costs and expenditures set forth in the Approved Budget for any

 

26


 

line item contained therein may be increased or decreased so long as such
amounts do not vary by more than five percent (5%); provided that in no event
shall the aggregate amount of the costs and expenses actually incurred during
such Fiscal Year for any operating department (e.g., rooms department, food and
beverage department and other operating departments) shall not exceed the
aggregate budgeted amount of expenses by more than three percent (3%) of the
amounts set forth in the Approved Budget; (ii) Manager may fund from the Bank
Accounts any expense categories for items such as utilities, insurance, taxes,
or other uncontrollable expenses which shall be deemed increased to the actual
cost levels incurred; (iii) Manager may fund any expenditures reasonably
required on an emergency basis to avoid or mitigate damage to the Hotel or
injury to persons or property; (iv) Manager may fund any Management Fees and/or
Reimbursable Expenses required to be made under the express provisions of this
Agreement; and (v) amounts set forth in the Approved Budget which are calculated
based on the projected occupancy rate or projected Total Revenues may vary to
the extent such amounts increase (or decrease) proportionately to the extent the
actual occupancy rate of the Hotel and/or the Total Revenues for any full
operating year exceeds or falls below the projected occupancy and/or projected
Total Revenue, as applicable (but only to the extent of the actual effect such
increase or decrease has on such line item); provided, however, such
adjustments, if any, shall have no effect on the Projected NOI set forth in the
2013 Budget or any Forecast Budget.

 

(d)          Maximization of NOI.  Manager agrees to use commercially reasonable
efforts to operate the Hotel within the applicable Approved Budget and in a
manner designed to maximize NOI.

 

(e)          Consultation.  At the time of the review by Operator with Manager
of the Proposed Annual Plan and at any additional meetings during the Fiscal
Year reasonably called by Operator and Manager, Manager shall, as necessary,
consult with Operator concerning any material changes Manager is contemplating
with respect to its policies concerning management of the Hotel, sales, room
rates, wage scales, personnel, general operating procedures, economics and
operation and other matters affecting the operation of the Hotel.

 

6.3         Funding; Bank Account.

 

(a)          Operator will provide all funds from the Effective Date and
throughout the Operating Term as necessary to pay for all Operating Costs,
Operator’s Costs and Fixed Charges relating to the Hotel, and to perform and
satisfy Operator’s covenants and responsibilities under this Agreement.  The
performance of all activities by Manager hereunder shall be on behalf, and for
the account, of Operator.  Accordingly, Manager shall be authorized to pay any
Operating Costs, Operator’s Costs or Fixed Charges provided for in the Approved
Budget out of the Bank Account.

 

(b)          Manager shall establish, at a bank or banks approved by Operator
and in the name of Operator and for Operator’s account, such bank accounts
(collectively, “Bank Accounts”) as Manager deems necessary for the operation of
the Hotel, and as reasonably approved by Operator.  All funds advanced to the
Hotel by Operator or otherwise derived from the operation of the Hotel shall be
deposited in the Bank Accounts. Operator’s designee shall be the administrator
of the Bank Accounts, Operator’s designees and Manager’s designees shall be
signers on the Bank Accounts, and the Bank Accounts shall provide that Manager’s
designees

 

27


 

and Operator’s designees shall be authorized to draw upon the Bank Accounts;
provided, however, neither Operator nor its designees shall make any withdrawal
from the Bank Accounts unless (i) an Event of Default by Manager has occurred,
and (ii) any such amounts withdrawn are applied by Operator to operating or
capital expenses relating to the Hotel or to distributions to Operator that are
consistent with the terms of this Agreement; provided further that,
notwithstanding the express limitations set forth in this Section 6.3(b),
Operator will have the same online access as Manager to the Bank Accounts
(including monthly and annual bank statements).  In the event that the bank
holding or proposed to hold the Bank Accounts refuses or fails for any reason to
grant Operator such online access, Manager shall be required, within five
(5) Business Days following the denial of such online access, to relocate the
Bank Accounts to a bank approved by Operator that will authorize Operator to
have such online access to the Bank Accounts.  As of the beginning of each month
during the Operating Term, Manager shall be permitted to maintain in the Bank
Accounts a balance for working capital needs as reasonably determined by Manager
from time to time in good faith, taking into account projected revenues and
expenses and consistent with Operator’s obligations to provide funds to pay the
Operating Costs, Fixed Charges and Operator’s Costs.  As of the Effective Date,
Operator will deposit and maintain (when not otherwise available from projected
Total Revenues) the amount of One Hundred Thousand Dollars ($100,000) for
working capital into the Bank Accounts.  Manager agrees to handle such Bank
Accounts as may be required by any financing on the Hotel, upon reasonable
notice from Operator.  Nothing herein contained shall be construed to deprive
Manager of the right to maintain petty cash funds at the Hotel and to make
payments therefrom pursuant to the standard practices employed in the
hospitality industry (provided Manager shall make a complete accounting for the
same as required under this Agreement).

 

6.4         Reimbursement of Out-of-Pocket Expenses.

 

It is agreed that Operator shall reimburse Manager and its Affiliates for any
out-of-pocket costs and expenses actually incurred by Manager and paid to
third-parties in rendering services to the Hotel including, without limitation,
the reasonable travel expenses of Manager’s Regional Team (all of which shall be
treated as Operating Costs) (the “Reimbursed Expenses”); provided; however,
Manager agrees and acknowledges that it shall only be entitled to reimbursement
for such Reimbursed Expenses to the extent that (a) such services provided
theretofore were performed for the benefit of the Hotel (i.e., the Hotel shall
only bear its pro rata cost if such expenses were incurred for the mutual
benefit of the Hotel and any other hotel or property owned or managed by Manager
or its Affiliates); (b) such Reimbursed Expenses were set forth in the Approved
Budget (which shall include a schedule of the Reimbursed Expenses anticipated to
be incurred by Manager in the subject year ) or otherwise approved by Operator
in writing (such approval may be granted or withheld by Operator in its sole and
absolute discretion); and (c) Manager receives no profit or mark-up in
connection therewith.  For avoidance of doubt, Manager shall not be entitled to
reimbursement of overhead or other prorata charges for management’s home office
or home office employees, except as expressly permitted pursuant to and in
accordance with Section 5.4(a).

 

6.5         Tax Matters.

 

(a)          Manager shall prepare and remit taxes for operational taxes only,
including occupancy, sales and use, beverage and telecommunications as required
by the Hotel’s respective

 

28


 

governmental jurisdiction including, without limitation, local and state
franchise business and excise taxes.  Tax accounts will be established in the
Operator’s name by Manager.  Operator’s tax filing information is:

 

Entity Name:

Shadyside Hotel Operator, Inc.

 

 

Federal Tax ID Number:

46-2087341

 

 

Type of Organization:

Corporation

 

 

State Organized

Delaware

 

(b)          Except for preparation of returns and remittances relating to the
State of Pennsylvania and/or City of Pittsburgh franchise, excise, and business
tax returns or filings, Manager is not responsible for the preparation or
returns or remittance of payments for local, state or federal income taxes due
by Operator. Operator will be responsible for all income tax matters.

 

(c)          Manager shall pay (as an Operating Cost) all property taxes (both
real and personal) and shall prepare and, upon Operator’s approval, file all
statements and reports required under Applicable Law in connection therewith. 
Notwithstanding the foregoing, Operator may, in its sole and absolute
discretion, determine whether to contest any tax payment or assessment, or any
Applicable Law and if it decides to contest, Manager, at Operator’s option shall
take all such reasonably necessary actions in furtherance thereof; provided,
however, in any such event, Operator shall indemnify Manager if the failure to
so comply might (i) expose Manager to criminal or material civil liability; or
(ii) materially and adversely affect the operation of the Hotel.  For avoidance
of doubt, Operator’s election to contest any tax payment, and Manager’s
non-payment of such contested amounts, shall in no event result in a breach by
Manager of its obligations under this Section 6.5(c).

 

6.6         Corporate Services.    Manager will provide certain corporate
accounting and/or administrative services to Owner, including those services set
forth on Exhibit “E” attached hereto (collectively, the “Additional Owner
Accounting Services”).  In consideration for Manager’s provision of the
Additional Owner Accounting Services, Owner shall pay Manager a monthly fee in
the amount equal to One Thousand Dollars ($1,000) payable to Manager for so long
as Manager is providing the Additional Owner Accounting Services in accordance
with this Section 6.6.  Owner shall have the right to discontinue such
Additional Owner Accounting Services for any reason or no reason by providing
written notice of such cancellation delivered to Manager not less than thirty
(30) days prior to the effective date of such discontinuance.

 

ARTICLE 7
DISBURSEMENTS

 

7.1         Disbursement of Funds.

 

All funds derived from the operation of the Hotel shall be deposited into the
Bank Account created pursuant to the requirements of Section 6.3(b).  There
shall in turn be disbursed by Manager for and on behalf of Operator, funds from
the Bank Account toward the following items to the extent available (with
appropriate reserves established as determined by Operator to

 

29


 

provide for items payable less frequently than monthly) in the following order
of priority:

 

(a)          all Operating Costs, including all Reimbursed Expenses payable
pursuant to and in accordance with the terms and conditions set forth in
Section 6.4;

 

(b)          the Management Fee;

 

(c)          payment of emergency expenditures as provided under Section 5.10;

 

(d)          all real and personal property taxes and assessments due and
payable;

 

(e)          premiums on general liability insurance and premiums for other
insurance pursuant to Article 9 and Exhibit “A”;

 

(f)           rental payments pursuant to any existing ground lease or capital
leases, including any and all charges for common area maintenance or owners’
association dues; and

 

(g)          other costs not directly associated with the operation of the
Property (and not otherwise expressly set forth above) but associated with its
ownership that Operator directs be paid by Manager on behalf of Operator.

 

Not more than once a month, at Operator’s request and instruction and subject at
all times to the requirements of any applicable Mortgagee, Manager shall remit
to Operator the balance of the Bank Account, LESS the sum of Initial Working
Capital and such other reasonable sums as Operator may reasonably deem necessary
or appropriate to meet obligations which will or which Operator reasonably
believes may become due thereafter, taking into account estimated future income
(subject to the availability of funds therefor) and the Approved Budget.  In the
event Manager has control over the Bank Account and subject at all times to the
requirements of any applicable Mortgagee, if Manager fails to distribute or
otherwise return to Operator any such excess amount due to Operator under this
Section 7.1 or otherwise under this Agreement, such non-payment shall be a
breach of this Section 7.1 and all unpaid amounts shall bear interest from and
after the respective due date thereof until the date on which the amount is
received in the designated bank account, at an annual rate of interest equal to
the lesser of (i) LIBOR plus three percent (3%) or (ii) the highest rate
permitted by Applicable Law.  All funds in the Bank Account are and shall remain
the property of Operator throughout the Operating Term.  Upon the expiration or
earlier termination of this Agreement, Operator shall retain any and all funds
remaining in the Bank Account.

 

ARTICLE 8
FRANCHISE

 

During the term of the Hotel Franchise, the Hotel shall operate under the trade
name “Courtyard by Marriott” pursuant to the Hotel Franchise.  Manager
acknowledges and agrees that it shall be obligated to continue to manage the
Hotel in accordance with the terms of the Hotel Franchise (including, without
limitation, cooperating with Franchisor in the integration of Franchisor’s
systems (e.g., reservations systems, if applicable), any repair and renovation
requirements of Franchisor and additional Franchisor reporting requirements),
provided that the Parties shall amend this Agreement as may be reasonably
necessary to take into account any modification in

 

30


 

the scope of services to be provided by Manager as currently contemplated
hereunder as a result of the provision of “Mandatory Services” and “Optional
Services” by Franchisor (as each such term is defined in the Hotel Franchise),
and Operator shall have the right to terminate any centralized services which
Operator reasonably determines to be inconsistent with or redundant to those
services provided by Franchisor under the Hotel Franchise.  Notwithstanding
anything to the contrary contained herein, Manager acknowledges and agrees that
Manager shall (i) operate, maintain, renovate, insure and advertise the Hotel in
a manner consistent with the requirements of the Hotel Franchise and in
accordance with the procedures, practices, management techniques and other
rules of operation of the franchise system as prescribed by the Hotel Franchise
or as prescribed by the Franchisor, (ii) abide by and be subject to all
rules and regulations, inspections and other requirements under the Hotel
Franchise, and (iii) prepare and deliver any additional reports or information
as Operator is required to provide under the Hotel Franchise.  In addition, in
carrying out its duties and obligations under the terms of this Agreement,
Manager agrees that it shall take no action that could reasonably be expected to
constitute a default under the Hotel Franchise and will take such actions as are
reasonably necessary to comply therewith.  Notwithstanding the foregoing,
Manager’s compliance with the preceding two sentences is conditioned upon
Operator’s provision of funds sufficient for Manager to comply with such
obligations.  In the event of any conflict between the terms of this Agreement
and the Hotel Franchise, the terms of the Hotel Franchise shall govern and
control.  Operator reserves and shall have the absolute right in its sole and
unfettered discretion, at any time and without the consent or approval of (but
with notice to) Manager, to enter into and/or terminate any franchise or license
agreement affecting the Hotel.  All costs, fees, royalties and expenses due and
payable under, and to establish, the Hotel Franchise shall be paid by Manager
and treated as Operating Costs.

 

ARTICLE 9
INSURANCE

 

9.1         Manager’s obligation to procure and maintain Insurance Coverage.

 

Subject to any additional or more stringent requirements of a Mortgagee and the
Hotel Franchise, Operator shall procure and maintain at all times during the
term of this Agreement, insurance coverages of the types, in the amounts, and
containing such additional requirements as are identified on Exhibit “A”
attached hereto and incorporated herein; provided, however, the Parties may
agree that Manager shall obtain, on Operator’s behalf, such coverages and in
such amounts identified on Exhibit “A” and/or such other insurance as Operator
may elect from time to time (in its sole and absolute discretion).  The cost of
maintaining the insurance coverages provided above including the payment of any
deductibles thereunder, shall be paid by Manager as a part of Operating Costs or
Fixed Charges, as applicable.  Notwithstanding the above, Manager as employer of
Hotel employees will be responsible for procuring and maintaining: (i) workers’
compensation insurance; (ii) employment practices liability; and
(iii) commercial crime insurance as identified and in the amounts set forth on
Exhibit “A” (all of which shall be treated as Operating Costs of the Hotel).

 

9.2         Insurance Policies.

 

(a)          All insurance provided for under this Article 9 shall be affected
by policies issued by insurance companies of qualified to do business in the
State of Pennsylvania with a Best

 

31


 

rating of at least A-VII (or such higher rating as a Mortgagee shall require). 
Such insurance may be carried under blanket policies covering the Hotel and
other locations provided such policies otherwise comply with all of the
requirements of Exhibit “A”.

 

(b)          Certificates of Insurance shall be delivered to Operator and
Manager on or before the Effective Date.  All insurance policies shall be
renewed, and proof of such renewals shall be delivered to Operator and Manager
at least ten (10) days prior to their respective expiration dates.

 

(c)          All insurance policies procured by Manager or Operator under
Section 9.1 shall be written in the name of Operator or Manager with (i) Owner,
Operator, Carey Watermark Investors Incorporated, CWI OP, L.P., Carey Lodging
Advisors, LLC, and CWA, LLC being named thereon as named insureds, and
(ii) Manager, any Mortgagee(s), franchisor and any other appropriate parties
designated by Operator or Manager being named thereon as additional insureds (as
their respective interests may appear), except for workers’ compensation
insurance and other insurance with respect to which it is impractical and
inappropriate to name other parties as additional insureds.

 

(d)          All insurance policies shall provide: (i) Operator and/or Manager
will provide written notice of cancellation within at least thirty (30) days’
prior written notice by the provider of such insurance coverage in the event of
a cancellation of coverage and Operator and/or Manager shall promptly notify the
other Party of such notification; (ii) a mortgagee clause to the effect that no
act or omission of Operator, Manager or their respective Affiliates shall affect
the obligation of the insurer to pay the full amount of any loss sustained to
the mortgagee if the mortgagee pays the premium due upon the insurer’s request
and complies with applicable provisions in reporting the loss; (iii) for all
coverages except for pollution legal liability, commercial crime and employment
practices liability, a mutual endorsement denying to the insurer rights of
subrogation against the other party, and its Affiliates, to the extent rights of
recovery against the other party, and its Affiliates, have been waived by the
insured prior to occurrence of injury or loss and further providing that the
insurance will not be invalidated by such a waiver; and (iv) a severability of
interests (cross-liability) provision.  Any insurance may be provided under
blanket policies of insurance.  All property insurance maintained by Manager, so
long as the Hotel is mortgaged or encumbered pursuant to a mortgage or similar
security instrument, shall be subject to a standard mortgagee clause in favor of
the holder of the mortgage or other security instrument and shall provide the
insurance company will have no right of subrogation against such holder.

 

(e)          Certificates of insurance (and copies of policies, to the extent
required) shall be sent to Manager and to Operator at their respective addresses
set forth in Article 13 hereof and to the Mortgagee(s) at such addressees as the
Mortgagee(s) shall designate. Upon request by Operator or Manager, summaries of
the insurance policies including pertinent policy information shall be provided
to the other party.

 

(f)           All coverage limits and deductible amounts set forth in
Exhibit “A” shall be reviewed by Operator and Manager from time to time for the
purpose of determining the coverage limits and deductible amounts then
appropriate for properties similar in type and

 

32


 

construction to the Hotel and for the nature of the business being conducted. 
Manager and Operator shall cooperate in good faith to arrive at an agreement on
such matters.

 

9.3         Manager’s Blanket Insurance Coverage.

 

Manager shall make available to Operator the opportunity to participate (but
Operator shall have no obligation to participate) in blanket insurance policies
carried by Manager for other properties, including, without limitations other
Manager’s hotels, and which cover all or any portion of the insurance coverage
specified in Exhibit “A”.  If Operator elects, in its sole discretion, to
participate in Manager’s blanket policies, notwithstanding the provisions of
Section 9.1 and Exhibit “A” hereof, Manager shall be responsible for procuring
and maintaining, as an Operating Cost, all insurance coverage represented by
such blanket policies.

 

If at any time during the Operating Term any one or more of the coverages
required pursuant to Section 9.1 (excluding the coverages identified as
Manager’s Insurance in Exhibit “A”) shall be unavailable to Manager through
their agent, broker or the standard insurance markets, Operator shall place and
maintain any such coverages, subject to the requirements of this Article 9.  In
addition, if at any time Manager is unable to place any of the Insurance
required pursuant to Section 9.1 (excluding the coverages identified as
Manager’s Insurance in Exhibit “A”) at commercially reasonable costs or in the
amounts of coverage and deductibles sought by Operator, then Operator may
arrange for such Insurance on behalf of the Hotel.

 

9.4         Changes in Insurance Carriers.

 

In the event that either Party desires to make a change in the carrier, type, or
amount of any of the Insurance policies to be maintained under this Agreement,
it shall notify the other Party (in writing) of the desired change at least
thirty (30) days in advance of the expiration of the current policy proposed to
be changed.  The Parties shall promptly thereafter meet to discuss and resolve
any questions or disagreements with respect to the proposed change, and each
Party agrees not to withhold or delay its consent unreasonably to any such
proposed change requested by the other Party so long as such requested change is
consistent with the standards described in this Article 9.  In any event, the
Parties agree to work diligently and in good faith to resolve any disagreements
with respect to the proposed change as quickly as possible so that a
determination of the coverage to be maintained for any period of time can be
made at least thirty (30) days in advance of the expiration date of the policy
or policies proposed to be changed.

 

9.5         Schedule of Insurance.

 

On request, each Party shall furnish the other with a schedule of Insurance
obtained under this Article 9, listing the policy numbers of the Insurance
obtained, the names of the companies issuing such policies, the names of the
parties insured, the amounts of coverage, the expiration date or dates of such
policies, and the risks covered thereby.

 

9.6         Duties of Manager.

 

Manager shall promptly:

 

(a)          cause to be investigated all accidents and Claims for damage
relating to the operation and maintenance of the Hotel, as they become known to
Manager, and shall report to Operator any such incident;

 

33


 

(b)          cause to be investigated all damage to or destruction of the Hotel,
as it becomes known to Manager, and shall report to Operator any such incident,
together with the estimated cost of repair thereof;

 

(c)          prepare any and all reports required by any Insurance company as
the result of an incident mentioned in this Section 9.6, acting as the sole
agent for all other named insureds, additional insureds, Mortgagees, and loss
payees; and

 

(d)          retain on behalf of Operator, upon Operator’s prior written
approval, all consultants and experts, including architects, engineers,
contractors, accountants, and attorneys, as reasonably needed, and at Operator’s
expense, to assist in analyzing any loss or damage, determining the nature and
cost of repair, and preparing and presenting any proofs of loss or Claims to any
insurers.

 

9.7         Waiver of Liability.

 

So long as each Party is named as an insured or additional insured under the
other Party’s policies for Casualty Insurance, or the policies otherwise permit
where each Party is not so named, each Party hereby releases the other Party,
and its Affiliates and agents, and its and their officers and employees, from
any and all liability for damage or destruction to its property (including, in
the case of Operator, the Hotel and the FF&E), whether or not due to the
negligent or other acts or omissions of the other Party, its Affiliates, or
agents, or its or their officers or employees, where the damage or destruction
is covered by the Insurance policies of the releasing Party.

 

9.8         Business Interruption.

 

If the Hotel suffers damage or loss that results in an interruption in the
operations of the Hotel, the proceeds of any such business interruption
insurance (a) shall be deposited in the Bank Account(s) used by Manager, and
(b) utilized by Manager in accordance with the terms of this Agreement,
including payment of Operating Costs and the Management Fee in the same manner
as funds generated from the operation of the Hotel are authorized to be
utilized.

 

ARTICLE 10
INDEMNIFICATION

 

10.1       Liabilities; Indemnification; Third Parties.

 

(a)          Manager shall indemnify and hold Operator (and Operator’s agents,
principals, shareholders, partners, members, officers, directors, and employees)
harmless from and against all liabilities, losses, claims, damages, costs, and
expenses (including, but not limited to, reasonable attorney’s fees and
expenses) that may be incurred by or asserted against any such party and that
arise from (i) willful misconduct, fraud or gross negligence of Manager and its
employees and agents; (ii) the breach by Manager of any material provision of
this Agreement; or (iii) any action taken by Manager which is beyond the scope
of Manager’s authority under this Agreement.  Operator shall promptly provide
Manager with written notice of any claim or suit brought against it by a third
party which might result in such indemnification and Manager shall have the
option of defending any claim or suit brought against the Operator with counsel
selected by Manager and reasonably approved by Operator.  Operator shall
cooperate with the Manager

 

34


 

or its counsel at Manager’s cost and expense in the preparation and conduct of
any defense to any such claim or suit.

 

(b)          Except as set forth in Section 10.1(a) above, Operator shall
indemnify and hold Manager (and Manager’s agents, principals, shareholders,
partners, members, officers, directors, and employees) harmless from and against
all liabilities, losses, claims, damages, costs, and expenses (including, but
not limited to, reasonable attorney’s fees and expenses) that may be incurred by
or asserted against any such party and that arise from (i) the performance of
Manager’s services under this Agreement; (ii) any act or omission (whether or
not willful, tortious, or negligent) of Operator or any third party; or
(iii) any other occurrence related to the Hotel. Manager shall promptly provide
Operator with written notice of any claim or suit brought against it by a third
party which might result in such indemnification and Operator shall have the
option of defending any claim or suit brought against Manager with counsel
selected by Operator and reasonably satisfactory to Manager.  Manager shall
cooperate with the Operator or its counsel at Operator’s cost and expense in the
preparation and conduct of any defense to any such claim or suit.

 

(c)          This Section 10.1 shall survive the termination of this Agreement.

 

10.2       Hold Harmless.

 

Except as to specific acts or omissions for which Manager has agreed to
indemnify Operator in Section 10.1 above, Operator hereby agrees to defend,
indemnify and hold harmless Manager and its Affiliates, and their respective
agents, officers, employees, partners, members, directors and shareholders, from
and against all Losses by reason of injury to any person or property occurring
on or at the Hotel or arising from, related to, or in any connected with the use
or occupancy of the Hotel or the conduct or operation of the Manager’s
operations therein.  This Section 10.2 shall survive the termination of this
Agreement (excluding, however, any such loss, cost, liability, expense or claim
covered by the insurance required to be maintained by Manager in accordance with
this Agreement).

 

10.3       Waiver of Subrogation.

 

Anything in this Agreement to the contrary notwithstanding, Operator and Manager
each hereby waives any and all rights of recovery, claim, action or cause of
action, against the other, its agents (including partners, both general and
limited), officers, directors, shareholders or employees, for any loss or damage
that may occur to the premises, or any improvements thereto, or the Hotel, or
any improvements thereto, or any property of such party therein, by reason of
fire, the elements, or any other cause which could be insured against under the
terms of the fire and extended coverage insurance policy to be carried pursuant
to this Agreement, regardless or cause or origin, including negligence of the
other party hereto, its agents, officers or employees and covenants that no
insurer shall hold any right of subrogation against such other party.

 

10.4       Survival.

 

The obligations set forth in this Article 10 shall survive any termination of
this Agreement.  In no event shall the settlement by either Party in good faith
of any Claim brought by a third party in connection with the operation of the
Hotel be deemed to create any presumption of the validity

 

35


 

of the Claim.  Notwithstanding any contrary provision of this Article 10,
Operator and Manager mutually agree for the benefit of each other to look first
to the appropriate Insurance coverages in effect pursuant to this Agreement in
the event any Claim or liability occurs as a result of injury to person or
damage to property, regardless of the cause of such Claim or liability.

 

10.5       Counsel.

 

Any indemnified Party shall be entitled, upon written notice to the indemnifying
Party, to the timely appointment of counsel by the indemnifying Party for the
defense of any Claim, which counsel shall be subject to the approval of the
indemnified Party.  If, in the indemnified Party’s judgment, a conflict of
interest exists between the indemnified Party and the indemnifying Party at any
time during the defense of the indemnified Party, the indemnified Party may
appoint independent counsel of its choice for the defense of the indemnified
Party as to such Claim.  Additionally, regardless of whether the indemnified
Party is appointed counsel or selects independent counsel (a) the indemnified
Party shall have the right to participate in the defense of any Claim and
approve any proposed settlement of such Claim; and (b) all costs, expenses, and
attorneys’ fees of the indemnified Party shall be borne by the indemnifying
Party.  If the indemnifying Party fails to timely pay such costs, expenses, and
attorneys’ fees, the indemnified Party may, but shall not be obligated to, pay
such amounts and be reimbursed by the indemnifying Party for the same, which
amounts shall accrue interest at a rate equal to one (1) month LIBOR.  The
Parties hereby acknowledge that it shall not be a defense to a demand for
indemnity that less than all Claims asserted against the indemnified Party are
subject to indemnification.  If a Claim is covered by the indemnifying Party’s
liability Insurance, the indemnified Party shall not take or omit to take any
action that would cause the insurer not to defend such Claim or to disclaim
liability in respect thereof.  No recovery under the indemnification provisions
will be allowed if the liability or claim has been paid in full, or and to the
extent that it has been paid in part, by any Insurance maintained by Operator or
Manager.

 

ARTICLE 11
CASUALTY AND CONDEMNATION

 

11.1       Casualty.

 

(a)          If, during the Operating Term, the Hotel incurs minor damage that
does not materially affect the operation of the Hotel or does not exceed five
percent (5%) of the replacement cost of the Hotel, by fire, casualty or other
cause, Operator shall, at its sole cost and expense and with all reasonable
diligence, repair or replace the damaged portion of the Hotel to substantially
the same character as existed prior to the damage or destruction provided
replacement is justified in comparison to the anticipated profitability of the
Hotel during the remaining Operating Term, and provided that the available
insurance proceeds (plus the amount of the deductible with respect thereto)
permit such repair, rebuilding or replacement.  To the extent available and
permitted by Operator’s Mortgagee, proceeds from the insurance described in
Article 9 shall be applied to such repairs or replacements.

 

(b)          In the event damage or destruction to the Hotel from any cause
materially and adversely affects the operation of the Hotel or exceed five
percent (5%) of the replacement cost of the Hotel, Operator may, subject to the
applicable terms of any Mortgage, commence and complete repairing, rebuilding or
replacement of the Hotel to substantially the same character as

 

36


 

existed prior to the damage or destruction provided replacement is justified in
comparison to the anticipated profitability of the Hotel during the remaining
Operating Term, and provided that the available insurance proceeds (plus the
amount of the deductible with respect thereto) permit such repair, rebuilding or
replacement.  In the event Operator chooses to not undertake the repairs,
rebuilding or replacements specified above, either Operator or Manager may
terminate this Agreement upon sixty (60) days’ advance written notice to the
other without the payment of a termination fee or other penalty of any kind.

 

(c)                               Operator shall have the right to direct
Manager to discontinue operating the Hotel to the extent necessary to comply
with all Applicable Law or as reasonably necessary for the safe and orderly
operation of the Hotel.  In the event Operator directs Manager to discontinue
operating the Hotel during any period of the casualty restoration or if the
Hotel is otherwise not fully operable, Manager shall receive no Management Fee
during such time (but shall receive reimbursement for all reasonable costs and
expenses, actually incurred by Manager during such time; provided such costs and
expenses are provided to Operator in writing and reasonably approved in advance
by Operator).

 

11.2                    Condemnation.

 

(a)                               In the event all or substantially all of the
Hotel shall be taken in any eminent domain, condemnation, compulsory
acquisition, or similar proceeding by any competent authority for any public or
quasi-public use or purpose, or in the event a portion of the Hotel shall be so
taken (“Taking”), but the result is that in Operator’s opinion it is uneconomic
to continue to operate the Hotel as a hotel of the same character and class,
this Agreement shall terminate upon the date established in a notice of such
termination given by Operator to Manager which shall be on or before the
effective date of the taking.  Operator shall have the sole right to recover any
condemnation award related to the Taking of the Hotel.

 

(b)                              In the event a portion of the Hotel shall be
taken by the events described in Section 11.2(a) or the entire Hotel is affected
but on a temporary basis, and in Operator’s opinion the result is not to make it
unreasonable to continue to operate the Hotel, this Agreement shall not
terminate.  Operator shall have the sole right to recover any condemnation award
related to the taking of the Hotel.

 

(c)                               If all or any portion of the Hotel shall be
subject to a Taking or if Manager learns that any such proceeding may be
commenced, Manager shall promptly notify Operator.

 

(d)                             Manager agrees to modify this Section 11.2, as
required by the Hotel’s or Operator’s current or future lenders.

 

ARTICLE 12
DEFAULT AND TERMINATION

 

12.1                    Events of Default.

 

Subject to the other provisions of this Agreement dealing with the Termination
Date, if at any time during the Operating Term any of the events set forth in
this Section 12.1 attributable to either Operator as an Operator Event of
Default under Section 12.1(a) or to Manager as a

 

37


 

Manager Event of Default under Section 12.1(b), occurs and continues beyond the
applicable grace period (each an “Event of Default”), the non-defaulting Party
may, at its option, terminate this Agreement by giving written notice to the
other Party specifying a date, not earlier than thirty (30) days after the
giving of such notice, when the Agreement shall terminate.  Notwithstanding the
foregoing, (i) Manager may, at its option, terminate this Agreement immediately
by giving written notice to Operator upon the expiration of the grace period for
an Operator Event of Default under Section 12.1(a)(i)(A); and (ii) Operator may,
at its option, terminate this Agreement immediately by giving written notice to
Manager upon the expiration of the grace period for a Manager Event of Default
under Sections 12.1(b)(i)(A) or 12.1(b)(v).

 

(a)                               Operator Event of Default.  As used herein,
the term “Operator Event of Default” means the occurrence of any of the
following events:

 

(i)                                  the failure by Operator to (A) fund (as
needed) payment of Operating Costs, Fixed Charges and Operator’s Costs
(including, but not limited to, Salary Costs) and working capital as and when
due and payable, and such default shall continue uncured for a period of seven
(7) Business Days after receipt of Manager’s written notice; (B) pay to Manager
any other sums as and when they become due hereunder, and such default shall
continue uncured either for a period of ten (10) Business Days after Operator’s
receipt of written notice thereof from Manager; or (C) keep, observe, or perform
any material representation, warranty, covenant, agreement, term, condition, or
provision to be kept, observed, or performed by Operator for a period of thirty
(30) days or, if Operator is diligently attempting to cure such default and such
default cannot be reasonably cured within such thirty (30) day period, then the
cure period shall be extended to ninety (90) days;

 

(ii)                              the making by Operator of a general assignment
for the benefit of creditors; the petition or application by Operator to any
tribunal for the appointment of a trustee, custodian, receiver, or liquidator of
all or substantially all of its business, estate, or assets; the commencement by
Operator of any proceeding under any bankruptcy, reorganization, arrangement,
insolvency, readjustment or debt, dissolution, or liquidation law of any
jurisdiction, whether now or hereafter in effect;

 

(iii)                          Operator seeking, consenting to, or acquiescing
in any proceeding under any bankruptcy, reorganization, arrangement, insolvency,
readjustment, or debt, dissolution, or liquidation law of any jurisdiction,
whether now or hereafter in effect; Operator giving notice to any governmental
body of insolvency, pending insolvency, or suspension of operations; and

 

(iv)                          the entering of an order appointing a trustee,
custodian, receiver, or liquidator of all or substantially all of the assets of
Operator, and such order remaining in effect for more than forty-five (45) days.

 

(b)                              Manager Event of Default.  As used herein, the
term “Manager Event of Default” means the occurrence of any of the following
events:

 

(i)                                  the failure by Manager to (A) pay to
Operator any sums as and when they become due hereunder, and such default shall
continue uncured either for a period of ten (10) Business Days after Manager’s
receipt of written notice thereof from Operator, or (B)

 

38


 

keep, observe, or perform any material representation, warranty, covenant,
agreement, term, condition, or provision to be kept, observed, or performed by
Manager for a period of thirty (30) days or, if Manager is diligently attempting
to cure such default and such default cannot be reasonably cured within such
thirty (30) day period, then the cure period shall be extended to ninety (90)
days;

 

(ii)                              the making by Manager of a general assignment
for the benefit of creditors; the petition or application by Manager to any
tribunal for the appointment of a trustee, custodian, receiver, or liquidator of
all or substantially all of its business, estate, or assets; the commencement by
Manager of any proceeding under any bankruptcy, reorganization, arrangement,
insolvency, readjustment or debt, dissolution, or liquidation law of any
jurisdiction, whether now or hereafter in effect;

 

(iii)                          Manager seeking, consenting to, or acquiescing in
any proceeding under any bankruptcy, reorganization, arrangement, insolvency,
readjustment, or debt, dissolution, or liquidation law of any jurisdiction,
whether now or hereafter in effect; Manager giving notice to any governmental
body of insolvency, pending insolvency, or suspension of operations;

 

(iv)                          the entering of an order appointing a trustee,
custodian, receiver, or liquidator of all or substantially all of the assets of
Manager, and such order remaining in effect for more than forty-five (45) days;

 

(v)                              an assignment, conveyance, or transfer by
Manager, its general partner, parent corporation, or constituent owners in
violation of Section 16.1;

 

(vi)                          any act or omission by Manager that causes the
suspension for a period in excess of sixty (60) days, or any withdrawal or
revocation, of any governmental license or permit (including liquor licenses)
required for Operator’s performance of its obligations under this Agreement or
the operation of the Hotel in accordance with the terms hereof;

 

(vii)                      acts or omissions by Manager, which, when considered
individually, may not result in a failure to comply with the Operating Standards
or in a material harm to Operator or the Hotel, but which nonetheless
demonstrate habitual negligence and/or incompetent management by Manager when
considered together;

 

(viii)                  the breaching in any material respect of any warranty or
representation made herein or in any document executed in connection herewith or
in the Hotel Franchise;

 

(ix)                          operation of the Hotel by Manager in such a manner
as to cause the Franchisor to require the removal of Manager as the Manager of
the Hotel or to give a final notice to the Operator of intent to terminate the
Hotel Franchise, unless such termination of the Hotel Franchise is due to
Operator’s breach or default under this Agreement;

 

(x)                              failure by Manager to maintain its status as an
“eligible independent contractor” within the meaning of Section 856(d)(9)(A) of
the Internal Revenue Code of 1986, as amended from time to time (e.g., without
limitation, Manager must be actively

 

39


 

engaged in the trade or business of operating “qualified lodging facilities” for
persons other than those that are related to Operator, or any other Affiliate of
Operator) or breaches any of the obligations set forth in Section 18.18 below;
or

 

(xi)                          the commission of fraud, intentional misconduct,
and/or criminal activity of Key Employees or Corporate Personnel in the
management, operation or maintenance of the Hotel, causing material damage, loss
or liability to Operator; provided that Operator gives at least ten (10) days’
notice to Manager, claiming an Event of Default based upon such intentional
misconduct before exercising its right to terminate pursuant to Section 12.2. 
Notwithstanding the foregoing, in no event shall the period to cure an Event of
Default under this Section 12.1(b)(xi) exceed any applicable cure period set
forth in any Mortgage.

 

12.2                    Termination.

 

(a)                               Remedies.  Upon the occurrence of an Event of
Default (in which case the non-defaulting Party may also terminate this
Agreement as provided in Section 12.1), the non-defaulting Party may pursue any
and all remedies available to it at law or in equity.  Manager’s damages shall
be limited to the Management Fees and Reimbursable Expenses due and owing
through the effective date of termination and the Parties shall have no other
obligations under this Agreement, except as shall expressly survive the
termination hereof.

 

(b)                              Transition Services.  Upon any termination or
expiration of this Agreement for any reason whatsoever (including, without
limitation, a termination as a result of Operator’s special termination rights
pursuant to Section 2.2(b), as the result of a default under Section 12.1 above
or upon a sale of the Hotel under Section 18.12), Manager shall provide the
Transition Services identified and described on Exhibit “C” attached hereto.  In
connection with any such termination or expiration, Operator shall pay to
Manager, any amounts due pursuant to this Agreement through and including the
date of termination within twenty (20) days following Manager’s delivery of the
last of the financial reporting documents required to by delivered by Manager
under Exhibit “C.”  For avoidance of doubt, Manager shall receive no additional
fees or amounts other than Reimbursed Expenses related to provision of the
Transition Services as described in Exhibit “C.”  The provisions of this
Section 12.2 shall survive the Termination Date until they have been fully
performed.

 

12.3                    Hotel Reservations/Group Contracts Honored.

 

Upon termination of this Agreement for any reason, Operator agrees that Hotel
reservations and any and all contracts made in connection with Hotel convention,
banquet or other group services made by Manager in the ordinary and normal
course of business, for dates subsequent to the date of termination and at rates
prevailing for such reservations at the time they were made, shall be honored
and remain in effect after the date of termination of this Agreement.

 

ARTICLE 13
NOTICES

 

All consents, approvals, notices or other communications provided for in this
Agreement shall be in writing and delivered in person, or sent by reputable and
traceable overnight delivery service or by postage prepaid registered or
certified mail, to the respective addresses for Operator and

 

40


 

Manager set forth below, until such time as written notice, as provided hereby,
of a change of address with a new address to be used thereafter is delivered to
the other party.  Notices will be deemed delivered upon confirmation of delivery
at the current notice address referenced above.  Upon request, a party shall
send copies of any notice or communication by
ordinary mail as instructed by the other party.  All notices and other
communications required or permitted to be given hereunder shall be given to the
applicable party at the address set forth below:

 

If to Operator, to:

 

c/o Carey Watermark Investors Inc.
272 E. Deerpath Road, Suite 320
Lake Forest, IL 60045
Attention:  Michael Medzigian
Telephone No.:  847.482.8600
Email:  medzigian@watermarkcap.com

 

with a copy to:

 

Paul Hastings LLP
515 South Flower Street
Twenty-Fifth Floor
Los Angeles, CA 90071
Attention:  Rick S. Kirkbride
Telephone No.:  213.683.6261
Email:  rickkirkbride@paulhastings.com

 

If to Manager, to:

 

Concord Hospitality Enterprises Company

11410 Common Oaks Drive

Raleigh, NC 27614

Attention:  W. Nicholas Kellock, COO and EVP

Telephone No.: 919-455-2900

Email:   n.kellock@concordhotels.com

 

with a copy to:

 

Concord Hospitality Enterprises Company

11410 Common Oaks Drive

Raleigh, NC 27614

Attention:  Legal Department

Telephone No.: 919-455-2900

Email:   p.glass@concordhotels.com

 

In order to facilitate communications between Operator and Manager, the Parties
designate the above-referenced representatives to act pursuant to this
Agreement.  Upon notice to the other, the Parties may, at any time, substitute
or add a representative.

 

41


 

ARTICLE 14
RELATIONSHIP, AUTHORITY AND FURTHER ACTIONS

 

14.1                    Relationship.

 

The relationship between the Parties shall be that of principal, in the case of
Operator, and agent and fiduciary, in the case of Manager.  Operator and Manager
agree that they are not in a partnership or joint venture and that Manager shall
act solely as agent of Operator; provided, however, the Agreement will not be an
agency coupled with an interest.  Manager agrees to use its best judgment to
avoid: (a) willful misconduct; (b) appearances of impropriety or prejudicial
conduct; (c) actual conflicts of interest; (d) use of inside information;
(e) use of its position for direct or indirect (third parties with family,
business or financial ties) private gain; (f) misuse of Hotel; (g) use the
Agreement to appear to coerce third parties or solicit gifts, loans or other
consideration other than as provided; (h) pursue decisions outside authorized
channels; or (i) acting as an undisclosed principal, directly or indirectly, in
the Hotel.  To the extent any fiduciary duties are inconsistent with, or would
have the effect of modifying, limiting or restricting, the express provisions of
this Agreement: (i) the terms of this Agreement shall prevail, (ii) this
Agreement shall be interpreted in accordance with general principles of contract
interpretation without regard to the common law principles of agency (except as
expressly provided for in this Agreement), and (iii) any liability between the
parties shall be based solely on principles of contract law and the express
provisions of this Agreement.

 

14.2                    Further Actions.

 

Operator agrees to execute all contracts, agreements and documents, and to take
all actions necessary to comply with the provisions of this Agreement and the
intent hereof.

 

ARTICLE 15
APPLICABLE LAW; SEVERABILITY

 

The interpretation, validity and performance of this Agreement shall be governed
by the laws of the State of California (without regard to its conflicts of law
provisions) (the “Applicable Law”).  If any of the terms and provisions hereof
shall be held invalid or unenforceable for any reason, such invalidity or
unenforceability shall in no event affect any of the other terms or provisions
hereof, all such other terms and provisions to be valid and enforceable to the
fullest extent permitted by law.

 

ARTICLE 16
SUCCESSORS AND ASSIGNS

 

16.1                    Assignment.

 

(a)                               Assignment by Manager.  Manager shall not
assign or in any manner sell or transfer any of its rights and interests as
Manager hereunder without the prior written consent of Operator (which consent
shall be granted or withheld in Operator’s sole and absolute discretion).  Any
transfer by Manager without Operator’s prior written consent shall be null and
void and shall constitute an Event of Default pursuant to Section 12.1.  For
purposes of this Section 16.1(a), “transfer” shall mean assignment, pledge or
any transfer or transfers of direct or indirect legal and/or beneficial
interests (whether partnership interests, stock, limited liability

 

42


 

membership and/or management interests or otherwise) in Manager or in any owner
or owners of Manager that results (whether in a single transfer or in the
aggregate) in the transfer of fifty percent (50%) or more of the direct or
indirect ownership interests or voting power in Manager.

 

(b)                              Assignment by Operator.  Operator shall have
the right, without the necessity of consent by Manager and without the payment
of any transfer or similar fee (but Operator shall provide written notice of
such assignment to Manager), to assign this Agreement to any Affiliate of
Operator to which the Hotel (or the fee or leasehold interest therein) is
transferred or sold by Operator so long as any such assignee shall assume all
obligations of Operator under this Agreement accruing from and after the date of
such transfer, and upon such assumption Operator shall be released from any and
all liability hereunder accruing from and after the date of such transfer.  In
the event that Operator assigns this Agreement to any third party acquiring the
Hotel without the prior written consent of Manager (which consent shall not be
unreasonably withheld, conditioned or delayed), Manager will have the right, as
its sole and exclusive remedy, to terminate this Agreement by delivering written
notice to Operator within ten (10) Business Days after notice from Operator of
such proposed transfer or sale; provided, however, if Operator does not provide
notice of such proposed transfer or sale, Manager shall have the right to
immediately terminate this Agreement upon said violation of this
Section 16.1(b).  Notwithstanding anything to the contrary, there shall be no
restrictions or conditions precedent on the transfer of interests or shares in
Carey Watermark Investors Inc. and/or W.P. Carey & Co. LLC (or its successors or
subsidiaries) whether by merger or sale of interests or shares or otherwise.

 

16.2                    Binding Effect.

 

Subject to the restrictions on assignment set forth elsewhere in this Agreement,
this Agreement shall be binding upon and inure to the benefit of Operator and
its successors and assigns, and shall be binding upon and inure to the benefit
of Manager and its successors and assigns.

 

16.3                    Effect of Permitted Assignments.

 

Consent to any particular assignment shall not be deemed to be consent to any
other assignment or a waiver of the requirement that consent be obtained in the
case of any other assignment.  Unless expressly stated otherwise, upon any
assignment by Operator or Manager permitted under this Article 16 or consented
to by the other Party, the assigning Party shall be relieved of all liabilities
and obligations under this Agreement accruing after the effective date of such
assignment.

 

ARTICLE 17
FORCE MAJEURE

 

17.1                    Operation of Hotel.

 

If at any time during the term hereof it becomes necessary in a party’s
reasonable opinion, after notification to Operator, to cease operation of the
Hotel in order to protect the Hotel and/or the health, safety and welfare of the
guests and/or employees of the Hotel for reasons including, without limitation,
acts of war, civil strife and commotion, labor unrest, acts of God including
wind storms and flooding, or government ordered evacuations, but specifically
excluding general

 

43


 

economic events or conditions or any cause beyond the reasonable control of such
party such as strike, lockout, breakdown, accident, order or regulation of or by
any governmental authority, failure of supply or inability, by the exercise of
commercially reasonable efforts, to obtain supplies, parts or employees
necessary to perform Manager’s obligation hereunder (“Force Majeure”), then in
such event such party may suspend performance hereunder for the length of time
of any such Force Majeure.

 

17.2                    Extension of Time.

 

With respect to any obligation to be performed by a Party during the Operating
Term, such Party shall in no event be liable for failure to perform when
prevented by any Force Majeure cause.  The time within which such obligation
shall be performed shall be extended for a period of time equivalent to the
delay from such Force Majeure cause, and Manager shall have peaceable and quiet
possession of the Hotel and shall be entitled to operate the Hotel, free from
eviction or disturbance during any such period of time.

 

ARTICLE 18
GENERAL PROVISIONS

 

18.1                    Authorization.

 

Operator represents that it has full power and authority to execute this
Agreement and to be bound by and perform the terms hereof.  Manager represents
that it has full power and authority to execute this Agreement and to be bound
by and perform the terms hereof.  On request, each Party shall furnish to the
other Party evidence of such authority.

 

18.2                    Formalities.

 

Any change to or modification of this Agreement must be in writing signed by
both Parties hereto.  This Agreement shall be executed in one or more
counterparts, each of which shall be deemed an original.  The captions for each
Article and/or Sections are intended for convenience only.

 

18.3                    Alternative Dispute Resolution Required.

 

(a)                               Arbitrable Disputes.  The Parties shall
attempt to resolve any dispute, claim, or issue arising under this Agreement
with respect to (i) the proper inclusion or exclusion of items in Total Revenues
or NOI; (ii) the proper computation of Management Fee; (iii)  disputes over
whether repairs, improvements, replacements, or other expenditures are necessary
to meet the Operating Standard; (iv) any disputes arising under Article 2 or
Article 5 of this Agreement; (v) any dispute that may arise in connection with
meeting the Operating Standards; and (vi) any other matter as to which this
Agreement expressly provides for dispute resolution by arbitration; but
expressly excluding enforcement of the dispute resolution provisions of this
Agreement and/or any arbitration award (each an “Arbitrable Dispute”) through a
process of mediation administered by J.A.M.S./Endispute, Inc. or its successors
(“JAMS”) or the American Arbitration Association (“AAA”) or any other similar
arbitration/mediation service acceptable to the Parties.  If, at the time such a
dispute arises, JAMS or AAA does not exist or is unable to administer the
mediation of the dispute in accordance with the terms of this Section 18.3, and
the Parties cannot agree on the identity of a substitute service provider, then
the complaining Party

 

44


 

shall petition to a court of competent jurisdiction located in the City of Los
Angeles, California, to identify a substitute service provider, who will
administer the dispute resolution process in accordance with the terms of this
Section 18.3.  The service provider identified in accordance with the provisions
of this Section 18.3(a) shall be referred to as the “ADR Provider.”

 

(b)                              Mediation.  The Parties shall attempt to settle
the dispute by participating in mediation at the offices of the ADR Provider. 
The complaining Party must notify the other Party that a dispute exists and then
contact the ADR Provider to schedule the mediation conference.  A designated
individual mediator will then be selected in accordance with the rules of the
ADR Provider to conduct the mediation; provided that such mediator must be an
Expert.  The mediation will be a nonbinding conference between the Parties
conducted in accordance with the applicable rules and procedures of the ADR
Provider.  Neither Party may initiate litigation nor arbitration proceedings
with respect to any dispute until the mediation of such dispute is complete with
the sole exception of seeking emergency relief from a court of competent
jurisdiction, as described below.  Any mediation will be considered complete:
(i) if the Parties enter into an agreement to resolve the dispute; (ii) with
respect to the Party submitting the dispute to mediation, if the other Party
fails to appear at or participate in a reasonably scheduled mediation
conference; or (iii) if an agreement is not reached and the Parties agree to
refer the dispute to arbitration in accordance with Section 18.3(c) below.

 

(c)                               Arbitration.  If any dispute remains between
the Parties after the mediation is complete, then either Party may require that
the dispute be submitted to final and binding arbitration (without appeal or
review) in the City of Los Angeles, California, administered by the individual
mediator selected in accordance with Section 18.3(a) and pursuant to the
commercial arbitration rules of the AAA (the “Arbitrator”).  If more than one
issue shall be submitted to the same Arbitrator for resolution, each such issue
shall be deemed a separate arbitration for all purposes hereof, such issues to
be identified separately by the Parties in their submission to arbitration, and
each such issue shall be subject to a separate decision by the Arbitrator. 
Notwithstanding anything in this Section 18.3 to the contrary, the Parties shall
have the right to commence litigation or other legal proceedings with respect to
any Claims solely relating to:  (i) emergency or injunctive relief; or
(ii) enforcement of the dispute resolution provisions of this Agreement and/or
any arbitration award.  For the avoidance of doubt, disputes regarding Capital
Expenditures shall not be an Arbitrable Dispute, but shall be subject to
Operator’s sole and absolute discretion.  Each party shall be entitled to make
written submissions to the Arbitrator within ten (10) days of the Arbitrator
executing his engagement agreement, and shall also provide a copy to the other
party.  The other party shall have an additional ten (10) days to provide
comment on such submission to the Arbitrator and other party.  The parties shall
make available to the Arbitrator all Books and Records relating to the issue in
dispute and shall render to the Arbitrator any assistance requested.  The terms
of engagement of the Arbitrator shall include an obligation on the part of the
Arbitrator to: (A) notify the parties in writing of the Arbitrator’s decision
within twenty (20) days; (B) apply standards consistent with the requirements of
the Hotel Franchise; (C) apply strictly the applicable provisions of this
Agreement; and (D) prohibit ex parte communication.  No party, or anyone acting
on its behalf, shall have ex parte communications with any Arbitrator concerning
any matter of substance relating to the matter at issue.  Neither Operator nor
Manager shall be deemed to be in default if a bona fide dispute has arisen and
such dispute has been submitted to arbitration.

 

45


 

(d)                             Commencement of Claims.  Any litigation or
arbitration of a dispute (including an Arbitrable Dispute) must be initiated
within one year from the date on which either Party first gave written notice to
the other of the existence of the dispute, and any Party who fails to commence
litigation or arbitration within such one year period shall be deemed to have
waived any of its affirmative rights and Claims in connection with the dispute
and shall be barred from asserting such rights and Claims at any time
thereafter.  An arbitration shall be deemed commenced by a Party when the Party
sends a notice to the other Party, identifying the Arbitrable Dispute and
requesting arbitration.  Litigation shall be deemed commenced by a Party when
the Party serves a complaint on the other Party with respect to the dispute.

 

(e)                               Remedies.  The Arbitrator shall have no
authority to award any punitive, exemplary, statutory, or treble damages or to
vary or ignore the terms of this Agreement, and shall be bound by controlling
law.  All proceedings, awards, and decisions under any mediation or arbitration
proceedings shall be strictly private and confidential.

 

(f)                                Compensation of Mediator or Arbitrator. 
Subject to the right of the prevailing Party to seek reimbursement from the
other Party pursuant to Section 18.3(h), the Parties agree to share equally the
costs, including fees, of the ADR Provider selected or appointed under this
Section 18.3.  As soon as practicable after selection of the ADR Provider, the
ADR Provider or its designated representative shall determine a reasonable
estimate of the ADR Provider’s anticipated fees and costs, and send a statement
to each Party setting forth that Party’s equal share of the fees and costs. 
Each Party shall, within ten (10) days after receipt of the statement, deposit
the required sum with the ADR Provider or Arbitrator.

 

(g)                              Venue, Jurisdiction, and Jury Waiver.  The
venue of any mediation, arbitration, or judicial proceedings shall be in the
City of Los Angeles, California.  Each Party irrevocably submits to the
exclusive jurisdiction of the federal and state courts located in the City of
Los Angeles, California, unless otherwise mutually agreed by the Parties.  Each
Party waives to the fullest extent permitted by law, trial by jury of all
disputes arising out of or relating to this Agreement.

 

(h)                              Expenses.  The prevailing Party in any
arbitration, suit, or other action arising out of or related to this Agreement
shall be entitled to recover from the other Party all reasonable fees, costs,
and expenses incurred by the prevailing Party in connection with the action,
including reasonable judicial and extra-judicial attorneys’ fees, expenses, and
disbursements, and fees, costs, and expenses relating to any mediation or
appeal.  If any Party secures a judgment in any proceeding brought to enforce or
interpret this Agreement, then any costs or expenses (including reasonable
attorneys’ fees) incurred in enforcing, or in appealing from, such judgment
shall be payable by the Party against whom such judgment or determination on
appeal has been rendered and shall be recoverable separately from and in
addition to any other amount included in such judgment.

 

(i)                                  Survival and Severance.  The provisions of
this Section 18.3 are intended to be severable from the other provisions of this
Agreement and to survive and not be merged into any termination of this
Agreement or any judgment entered in connection with any dispute, regardless of
whether such dispute arises before or after the Termination Date, and regardless
of whether the related mediation, arbitration, or litigation proceedings occur
before or after the

 

46


 

Termination Date.  If any part of this Section 18.3 is held to be unenforceable,
it shall be severed and shall not affect either the duties to mediate or
arbitrate or any other part of this Section 18.3.

 

18.4     Estoppel Certificate.

 

Either Party shall, at any time and from time to time, upon not less than ten
(10) days’ prior written request from the other, execute, acknowledge and
deliver to the requesting party, in form reasonably satisfactory to the
requesting Party, a written statement certifying (if true) (a) that this
Agreement is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications); (b) that there is no outstanding notice of an Event of
Default hereunder and, to the best of such Party’s knowledge, no event has
occurred or condition exists which, with the giving of notice or the passage of
time or both, would constitute an Event of Default hereunder, and (c) such other
accurate information as may be reasonably requested by the requesting party or
by any of the Interested Persons (as hereinafter defined).  It is intended that
any such statement delivered pursuant to this Section 18.4 may be relied upon by
the requesting Party, any current or prospective Mortgagee or other party
providing financing to Operator or Manager (as the case may be), a prospective
purchaser of the Hotel or permitted assignee of Manager’s rights and interests
hereunder, and the respective successors and assigns of any of the foregoing
(the “Interested Persons”).

 

18.5     No Representations.

 

            Operator and Manager acknowledge there have been no representations,
inducements, promises or agreements made by Manager or Operator other than those
specifically set forth herein.  Financial projections, budgets or similar
forecasts as may have been prepared or in the future will be prepared by Manager
or its Affiliates do not take into account, nor make provisions for, any rise or
decline in local or general economic conditions or other factors beyond the
control of Manager.  Manager and its Affiliates cannot and do not warrant or
guarantee in any way said financial projections, budgets or other forecasts. 
Any financial projections, budgets or forecasts provided have been prepared on
the basis of information available at the time of such preparation and Manager’s
and its Affiliate’s experience in the hotel industry.  Said financial
projections, budgets and forecasts have been prepared for information only and
not as an inducement for action.  Operator hereby acknowledges that in entering
into this Agreement, Operator has not relied on any projection of earnings,
statements as to the possibility of future success, or other similar information
which may have been prepared by Manager or its Affiliates.  Operator further
understands and acknowledges that no guaranty is made or implied by Manager or
its Affiliates as to the cost, or the future financial success or profitability,
of the Hotel.

 

18.6     Not an Interest in Real Estate.

 

This Agreement is not, and shall not be deemed or construed, at any time or for
any purpose, to be or create any interest in real estate or any lien or other
encumbrance of any kind whatsoever against the Hotel or the Land upon which it
is erected.

 

47


 

18.7     Independent Contractor.

 

Operator and Manager intend, acknowledge and agree that the relationship between
Operator and Manager pursuant to this Agreement is that of a principal and an
independent contractor and that all employees and personnel necessary for the
operation of the Hotel shall in every instance be the employees or independent
contractors of Manager and not of Operator.  Nothing contained herein shall be
deemed to constitute Operator and Manager as partners or joint venturers. 
Manager hereby covenants that it will refrain from any activity that could
create, or be deemed to create, a conflict of interest with Operator in the
discharge of Manager’s obligations under this Agreement.

 

18.8     Assistance with Proposed Sale, Financing, Refinancing.

 

Manager shall cooperate with and assist Operator from time to time in any
attempt by Operator to sell, finance or refinance the Hotel.  Except as
specifically set forth herein, such cooperation shall not entitle Manager to any
additional compensation and Manager shall not be deemed to be acting as a broker
unless Operator and Manager enter into a separate written agreement engaging
Manager as broker with respect to the Hotel.  Such cooperation shall include,
without limitation, answering prospective purchasers’ or lenders’ questions
about the Hotel or its operations, collection of data and document collection
and copying and preparation of reports.  Manager shall also perform the
following services and Operator shall reimburse Manager for its actual direct
costs (without premium or mark-up) in performing same: (a) payment and
management of accounts payable (as funds allow); (b) collection and processing
of information required for tax filings; and (c) completion of insurance related
issues (claims, filings and refunds).

 

18.9     General Compliance with Laws.

 

Manager shall conduct its obligations relative to the operation of Hotel, and
shall, to the best of its knowledge, maintain the Hotel in compliance with all
applicable laws, statutes, ordinances, rules, regulations, requirements, orders,
notices, and determinations of any federal, state or municipal authority, and
the requirements of any insurance companies covering any of the risks against
which the Hotel is insured.

 

18.10   Equal Opportunity Employer.

 

Manager represents and warrants to Operator that Manager is an equal opportunity
nondiscriminatory employer.  Manager and Operator each mutually agree that there
shall be no discrimination against or segregation of any person or of a group of
persons on account of race, color, creed, religion, handicap, sex, sexual
orientation or national origin, in the lease, transfer, use, occupancy,
advertising, promotion, sale, tenure or enjoyment of the Hotel or in the
provision of services thereto, nor shall Operator or Manager permit any such
practice or practices of discrimination or segregation with reference to the
selection, location, number, use or occupancy of guests.

 

18.11   Time.

 

Time is of the essence of this Agreement.

 

48


 

18.12   Severability.

 

If any provision of this Agreement or application to any party or circumstances
shall be determined by any court of competent jurisdiction to be invalid or
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances, other than those as to which
it is so determined invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be valid and shall be enforced to the fullest extent
permitted by law.

 

18.13   Authority Limited.

 

Manager’s authority shall be derived wholly from this Agreement, and Manager has
no authority to act for or represent Operator except as herein expressly
specified.

 

18.14   Exclusiveness of Compensation.

 

The payments to be made to Manager hereunder shall be in lieu of all other and
further compensation or commissions of any nature whatsoever for the services
described herein and this Agreement shall be considered as a special agreement
between the Parties hereto covering the appointment and compensation of Manager
to the exclusion of any other method of compensation unless otherwise agreed to
in writing.  Without limiting the foregoing and except for the compensation
expressly set forth in this Agreement, Manager shall not be entitled to any
commission, fee or other compensation upon the sale or other disposition of the
Hotel by Operator.

 

18.15   Mortgages.

 

(a)        Operator shall have the right to grant, either in connection with
original financing, any refinancing or any mezzanine financing, one or more
mortgage, deed of trust or similar encumbrances (each a “Mortgage”) encumbering
all or any portion of the assets that comprise the Hotel or any interest therein
(including, without limitation, granting security interests in any or all of the
other assets that comprise the Hotel, any part thereof, or any interest therein,
including the FF&E Fund, the Bank Account, all FF&E and hotel equipment and
Operating Supplies placed in or used in connection with the operation of the
Hotel) and in furtherance thereof, to assign to any holder of such Mortgage
(“Mortgagee”) (as collateral security for any loan secured by the mortgage) all
of Operator’s right, title, and interest in and to this Agreement.  Manager
acknowledges, covenants and agrees that this Agreement is hereby declared to be
automatically subject and subordinate to each Mortgage now or hereafter
encumbering, directly or indirectly, the Hotel, such subordination being agreed
by Manager to be self-executing; provided, however, Manager hereby acknowledges
and agrees that, at Mortgagee’s request, it shall execute a subordination
agreement, on Mortgagee’s form, which subordination agreement may provide that
this Agreement, and all amendments thereto (i) shall in all respects be and is
hereby expressly made subordinate and inferior to the liens, security interest
and/or terms of any Mortgage and to the promissory note (or other evidence of
repayment obligation) and other indebtedness secured or to be secured thereby
and to all other instruments evidencing or securing said indebtedness, and all
amendments, modifications, supplements, consolidations, extensions and revisions
of such note and other instruments; and (ii) may be terminated by the Mortgagee,
which shall permit the termination of this Agreement upon a foreclosure of, or
exercise of a power of sale, appointment of a receiver, or default by

 

49


 

Operator with respect to such Mortgagee’s Mortgage and/or as otherwise expressly
agreed thereunder.  In addition, Manager shall also agree to any of Mortgagee’s
customary terms for cash management and collateral interest in the Bank Accounts
and shall execute such cash management agreement as reasonably requested by
Mortgagee.  Manager’s rights and obligations hereunder shall be deemed modified
as required pursuant to said cash management agreement.  Notwithstanding
anything to the contrary set forth in this Agreement, Operator and/or its
Affiliates shall in no way be restricted or prohibited from granting, either in
connection with original financing, any refinancing or any mezzanine financing,
a Mortgage encumbering all or any indirect interest in this Agreement, the
assets that comprise the Hotel or any interest therein and this Agreement shall
be subject and subordinate to any such existing or future Mortgage (such
subordination being agreed by Manager to be self-executing).  Notwithstanding
the foregoing, nothing contained in this Agreement shall in any way be deemed to
be a waiver by Manager of (i) its rights to receive current payments of amounts
due to Manager under this Agreement including, but not limited to, Operating
Costs and working capital per the Approved Budget, (ii) its right to terminate
this Agreement in accordance with its terms, or (iii) its rights and remedies
against Operator or under this Agreement for so long as it is not terminated
and/or Manager is operating the Hotel.

 

(b)        Manager, at Operator’s option and request and to the extent funds are
timely available in the Bank Account, shall make any and all Mortgage payments
for any Mortgage on the Hotel, as and when they become due and to the extent
within Manager’s control, Manager shall manage, operate and administer the Hotel
in compliance with the Mortgage Requirements (provided that Manager shall be
under no obligation to insure that sufficient funds for payment thereof are
generated from the operation of the Hotel) and any leases or other agreements
relating to the Hotel (a) for which Manager has actual or constructive knowledge
of, provided that Manager shall be deemed to have actual knowledge of any such
Mortgage Requirements if Operator has delivered to Manager reasonably detailed
written instructions (from time to time) with respect to what is required to
comply with such Mortgage Requirements, or (b) which agreement were executed by
Manager.  Operator agrees and acknowledges that as to the Mortgage Requirements,
Manager shall not be obligated to review or interpret Mortgage provisions and
that the Operator shall provide all instructions and/or information regarding
the performance of Managers duties under this Agreement as they relate to the
Mortgage Requirements.  Manager shall not be held responsible for issues arising
from erroneous or incomplete instructions as conveyed by the Operator regarding
the Mortgage Requirements or any leases (which Manager is not a party to), as
applicable.  For purposes of this Section 18.15, “Mortgage Requirements” shall
mean any obligations, affirmative or negative covenants, restrictions,
limitations and other requirements of a Mortgage relating to maintenance, repair
and, operation of the Hotel, notice and reporting relating to Operator or the
Hotel, payments and any other similar matters, which Manager shall be required
to (i) perform on Operator’s behalf in accordance with the terms and conditions
of this Section 18.15(b), (ii) abide by in its operation of the Hotel and
performance of its obligations under this Agreement, and/or (iii) to the extent
funds are available in the Operating Accounts or FF&E Reserve or otherwise made
available by Operator for such purposes, pay on Operator’s or Lessor’s behalf.

 

(c)        Unless otherwise directed by Operator and in any event subject to
Operator’s prior approval (which approval may be granted or withheld in
Operator’s sole and absolute discretion) Manager shall use commercially
reasonable efforts, and to the extent

 

50


 

necessary funds are timely available in the Bank Account, to prevent any liens
from being filed against the Hotel.  In the event a lien arises solely on
account of an act or omission by Manager, Manager shall bear the cost of
obtaining the lien release.

 

18.16   REIT Covenants.

 

At all times during the Operating Term, Manager and its successor and assigns
shall be an “eligible independent contractor”, as such term is defined in
Internal Revenue Code Section 856(d) (to the extent such a structure is
applicable and required under the Internal Revenue Code); provided that Manager
shall not be in violation of the foregoing covenant based solely on a failure of
the Operating Lease to qualify as a lease of the Hotel to “a taxable REIT
subsidiary” within the meaning of Internal Revenue Code Section 856(d).  The
parties acknowledge that the rents payable by Operator to the lessor under the
Operating Lease are intended to qualify as “qualified rents”, under Internal
Revenue Code Section 856(d).  If Operator determines that the terms of this
Agreement will cause such rents to fail to qualify as “rents from real property”
under Internal Revenue Code Section 856(d), this Agreement shall be modified to
the extent necessary to comply with the requirements of Internal Revenue Code
Section 856(d), provided that such modifications do not materially increase
Manager’s obligations hereunder or adversely affect the amount of the Management
Fee or the practical realization of the rights and benefits of Manager
hereunder.  If such modifications are not made or are insufficient (in
Operator’s reasonable judgment) to cause such rents to qualify as “rents from
real property” under Internal Revenue Code Section 856(d), Operator shall have
the right to terminate this Agreement by giving ten (10) days prior written
notice to Manager provided that Operator pays to Manager the Management Fees and
Reimbursable Expenses due and owing through the effective date of termination. 
Manager shall not allow any part of the Property to be used for any wagering or
gambling activities within the meaning of Internal Revenue Code Section
856(d)(9)(D).

 

18.17   Interpretation.

 

(a)        The recitals set forth at the beginning of this Agreement and Exhibit
“A” through Exhibit “E”, attached to this Agreement, are hereby incorporated in
and made a part of this Agreement.

 

(b)        Unless the language specifies or the context implies that a term of
this Agreement is a condition, all of the terms of this Agreement shall be
deemed and construed to be covenants to be performed by the designated Party.

 

(c)        The use of the terms “including,” “include,” and “includes” followed
by one or more examples is intended to be illustrative and shall not be deemed
or construed to limit the scope of the classification or category to the
examples listed.

 

(d)       In this Agreement, any reference to a Section or an Article is a
reference to a Section or Article of this Agreement, unless otherwise specified.

 

(e)        Unless expressly stated otherwise in this Agreement, whenever a
matter is submitted to a Party for approval or consent in accordance with the
terms of this Agreement, that Party has a duty to act reasonably and timely in
rendering a decision on the matter.

 

51


 

(f)        This Agreement supersedes all prior agreements and understandings
between Manager (and/or its Affiliates) and Operator (and/or its Affiliates)
with respect to Manager’s operation and promotion of the Hotel.  Without
limiting the generality of the foregoing, as between Operator and Manager, this
Agreement shall supersede all prior agreements between Manager and its
Affiliates and Operator’s predecessors in interest with respect to the Hotel
pertaining to the operation and promotion of the Hotel.

 

(g)        The table of contents, paragraph headings and captions to the
Articles and Sections of this Agreement are for convenience of reference only
and in no way define, limit, describe, or affect the scope or intent of any part
of this Agreement.

 

(h)        Whenever a provision in this Agreement specifies that an expenditure
or an action shall be “consistent with” the Approved Budget, the determination
of consistency shall be made in light of the level of detail set out in the
Approved Budget with respect to the type of expenditure or action at issue.

 

(i)         No provisions of this Agreement shall be construed against or
interpreted to the disadvantage of any Party hereto by any court or other
governmental or judicial authority by reason of such Party having or being
deemed to have structured or dictated such provision.

 

18.18   Waivers; Modifications.

 

No failure or delay by a Party to insist on the strict performance of any term
of this Agreement, or to exercise any right or remedy consequent on a breach
thereof, shall constitute a waiver of any breach or any subsequent breach of
such term.  Neither this Agreement nor any of its terms may be changed, waived,
discharged, or terminated except by an instrument in writing signed by the Party
against whom the enforcement of the change, waiver, discharge, or termination is
sought.  No waiver of any breach shall affect or alter this Agreement, but each
and every term of this Agreement shall continue in full force and effect with
respect to any other then-existing or subsequent breach thereof.

 

18.19   Entire Agreement.

 

This Agreement (including Exhibits “A” through Exhibit “E”, attached hereto)
constitutes the entire agreement and understanding between the Parties in
respect of the operation and management of the Hotel and supersedes all prior
contracts and understandings between the Parties, whether written or oral. 
Except as provided otherwise, it is agreed that neither Party has entered into
this Agreement in reliance upon any representation, warranty or undertaking of
the other Party (or any officer, agent, employee, representative or attorney for
the other) which is not expressly set out or referred to in this Agreement.

 

18.20   Limitation on Pledging Operator’s Credit.

 

Manager shall not borrow any money or execute any credit obligation in the name
and on behalf of Operator or pledge the credit of Operator without Operator’s
prior written consent (which consent shall be granted or withheld by Operator in
its sole and absolute discretion).

 

52


 

18.21   Further Assurance.

 

The Parties shall do and procure to be done all such acts, matters, and things
and shall execute and deliver all such documents and instruments as shall be
reasonably required to enable the Parties to perform their respective
obligations under, and to give effect to the transactions contemplated by, this
Agreement.

 

18.22   Limitation on Operator’s Liability.

 

Manager shall look solely and only to revenues derived, received, or made
available from the operation of the Hotel during the Operating Term and Owner’s
and/or Operator’s interest in the Hotel for the payment and performance and
observance of any amount, obligation, or provision to be paid, performed, or
observed under this Agreement, or any of the representations, warranties,
covenants, or other undertakings of Operator hereunder.  Upon termination of
this Agreement, Manager’s sole recourse against Operator and any successor to
the interest of Operator, as applicable (with Operator’s representatives,
agents, and consultants having no liability or obligation hereunder or otherwise
as a result of any action or inaction on the part of Operator), with respect to
obligations arising under this Agreement (including, without limitation, with
respect to any obligations arising on or prior to the Termination Date) shall be
limited to Owner’s and/or Operator’s interests in this Agreement and the Hotel
and the revenues derived, received, or made available from the operation of the
Hotel, and, without limiting the foregoing, Manager shall not have any right to
satisfy any judgment that it may have against Owner and/or Operator or any
successor, from any (a) other assets of Owner, Operator, or any successor; or
(b) from any partner, shareholder, member, officer, director, employee, or other
operator of Owner, Operator or any successor of Operator.  Neither Owner’s nor
Operator’s Affiliates (excluding Operator), nor any officer, director, employee,
or agent of the same, nor any of their respective heirs, administrators,
executors, personal representatives, successors, and assigns, shall have any
personal liability or other personal obligation with respect to any payment,
performance, or observance of any amount, obligation, or liability to be paid,
performed, or observed under this Agreement or any of the representations,
warranties, covenants, indemnifications, or other undertakings of Operator
hereunder, and Manager agrees it shall not seek to obtain a money judgment
against Owner’s or Operator’s Affiliates (excluding Operator), or against any
officer, director, employee, or agent of the same, or against any of their
respective heirs, administrators, executors, personal representatives,
successors, or assigns.  The limitation set forth in this Section 18.22 shall
not be applicable in the event that Manager is attempting to satisfy a judgment
resulting from a Claim against Owner or Operator that Manager has proven, in a
court of competent jurisdiction, resulted from fraud or willful misconduct of
Owner or Operator, as applicable; provided, however, notwithstanding anything to
the contrary set forth in this Agreement, in no event shall Manager have any
right whatsoever to seek or obtain any judgment against any officer, director,
employee, or agent of Owner, Operator or any of their respective Affiliates
(excluding Owner), or against any of their respective heirs, administrators,
executors, personal representatives, successors, or assigns based on any act or
omission of Owner or Operator.  Operator and Manager agree that neither are
acting as individuals and will not seek to enforce any personal Claims, cause of
action, obligations or liabilities against any individual acting in a
representative capacity for Operator or Manager.

 

53


 

18.23   Survival of Covenants.

 

Any covenant, term, or provision of this Agreement which, in order to be
effective, must survive the termination of this Agreement, shall survive any
such termination.

 

18.24   No Recordation.

 

Neither this Agreement, nor any memorandum hereof shall be recorded against the
Hotel or the Land.  Any recordation or attempted recordation of this Agreement
or any memorandum of this Agreement by Manager shall constitute a Manager Event
of Default, and in addition to any other remedies therefor, Operator is hereby
granted a power of attorney (which power is coupled with an interest and shall
be irrevocable) to execute and record on behalf of Manager a notice or
memorandum removing this Agreement or such memorandum of this Agreement from the
public records or evidencing the termination hereof (as the case may be).  ALL
RECORDING OFFICERS ARE HEREBY DIRECTED NOT TO RECORD THIS AGREEMENT OR ANY
MEMORANDUM HEREOF.

 

18.25   Confidentiality.

 

The Parties agree that all matters disclosed in the negotiation of this
Agreement and that the matters set forth in this Agreement are strictly
confidential.  In addition, the Parties agree to keep strictly confidential all
information of a proprietary or confidential nature about or belonging to a
Party to which the other Party gains or has access by virtue of the relationship
between the Parties.  Except as disclosure may be required to obtain the advice
of professionals or consultants, or financing for the Hotel from a lender or
potential lender, or to investors or potential investors in the Hotel or any
Affiliate of Operator, or in furtherance of a permitted or proposed assignment
of this Agreement, or as may be required by law or by the order of any
government, governmental, or quasi-governmental unit, tribunal, or otherwise to
comply with Applicable Law (including reporting requirements applicable to
public companies), each Party shall make every effort to ensure that such
information is not disclosed to the press or to any other third party or entity
without the prior consent of the other Party.  The obligations set forth in this
Section 18.25 shall survive any termination or expiration of this Agreement. 
Manager shall obtain Operator’s prior written approval (such approval not to be
unreasonably withheld, conditioned or delayed) on all public statements, whether
written or oral and no matter how disseminated, regarding their contractual
relationship as set forth in this Agreement or the performance of their
respective obligations under this Agreement.  In addition (subject to the
exceptions set forth above), Manager shall not disclose any specific information
regarding financial performance of the Hotel (i.e., occupancy, average daily
rate, NOI, etc.) to any third party, except Smith Travel Research (STAR report)
or a comparable hospitality industry reporting service unless approved in
writing by Operator.  For avoidance of doubt, Operator or its Affiliates shall
have the right without Manager’s consent to make a public statement regarding
the relationship set forth in this Agreement and this Agreement and any and all
of the terms and conditions herein may be disclosed by Operator to investors and
potential investors in connection with any financing of the Hotel.

 

54


 

18.26   Attorneys’ Fees.

 

In the event of any litigation between the Parties respecting this Agreement or
arising out of or relating to this Agreement, the prevailing party shall be
entitled to recover from the other its costs and reasonable attorneys’ fees.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

55


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Management Agreement effective the Effective Date.

 

 

OPERATOR:

 

 

 

SHADYSIDE HOTEL OPERATOR, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

Michael G. Medzigian

 

Title:

President

 

 

 

 

 

 

 

MANAGER:

 

 

 

CONCORD HOSPITALITY ENTERPRISES COMPANY,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

W. Nicholas Kellock

 

Title:

COO & EVP

 

 

ACKNOWLEDGED AND AGREED AS

TO SECTIONS 6.6 AND 18.22

 

OWNER:

 

CWI SHADYSIDE HOTEL, LLC,

a Delaware limited liability company

 

 

By:

 

 

 

 

Name: Michael G. Medzigian

 

Title: Chief Executive Officer and President

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO MANAGEMENT AGREEMENT

 


 

EXHIBIT “A”

 

INSURANCE

 

1)                                   Commercial General Liability (CGL): 
$1,000,000 per occurrence for property damage and bodily and property damage
with a general aggregate limit not less than $2,000,000. The CGL insurance
policy must include coverage for the following:

 

a)            Coverage for Property Damage and Bodily Injury

 

b)           Personal and advertising injury

 

c)            Employees as Insureds

 

d)          Liquor Liability in an amount no less than $1,000,000 per occurrence

 

e)            Contractual Liability insuring liability arising out of oral,
written or incidental or incidental agreement, including, but not limited to,
hold harmless agreements and the Indemnity Agreement

 

f)             Premises/Operation insuring liability arising out of work
performed on the premises

 

g)           Products and Completed Operations

 

h)           Pollution liability  - For claims arising out of heat, smoke or
fumes from a hostile fire, or smoke, fumes, vapor or soot that is used to heat,
cool or dehumidify the building or equipment that is used to heat or cool.

 

i)               Terrorism is included

 

There shall be an Additional Insured Endorsement on this policy (including
coverage for premises and products/completed operations) naming Carey Watermark
Investors, Incorporated and any other entities as may be deemed appropriate. 
There shall also be a Waiver of Subrogation in favor of Carey Watermark
Investors, Incorporated and other entities as may be deemed appropriate.

 

2)                                   Comprehensive Auto Insurance in an amount
no less than $1,000,000 Combined Single Limit and shall include the following:

 

a)            Coverage Symbol 1 - Any Auto

b)           Garagekeepers’ Liability, if the hotel’s operations include parking
operations, with a limit no less than $1,000,000 to cover the average value of
all automobiles that are in the hotel’s care custody and control at any one
time.

 

3)           Umbrella/Excess liability insurance in an amount not less than
$49,000,000 per occurrence.

 

4)           Commercial Property Insurance in an amount equal to the full
replacement cost of the real and personal property.  Coverage shall be written
on a Special Causes of Loss form with a deductible less

 


 

than $50,000 unless a high hazard deductible is applicable, etc. California
Earthquake.  Policy will include the following coverages:

 

a)    Agreed Amount Endorsement, if no endorsement confirmation that no
coinsurance or margin clause will apply.

 

b)   Named Windstorm, Applicable if located in a High Hazard County

 

c)    Earthquake including sprinkler leakage - Applicable if located in an
earthquake zone as required by mortgagee

 

d)   Law & Ordinance Coverage to an amount reasonable for the venue

 

e)   Flood, Applicable if located in a high hazard zone.

 

f)   Business Income for loss of profits and necessary continuing expenses – 12
Months including a twelve (12) month extended period of indemnity.

 

g)   Boiler and Machinery – Stand-alone policy may apply

 

h)    Builder’s Risk including “soft costs”, replacement cost of work performed
and equipment supplies and materials furnished. – Applicable during construction
or during a substantial alteration (General Contractor’s Stand-alone policy may
apply)

 

i)    Terrorism – Stand-alone policy may apply

 

j)    Mold Clean-up if result of a covered cause of loss

 

 

5)           Pollution Legal Liability – Including coverage for Mold with the
following limits:

 

a)            Coverage
A:                                                                          
$1,000,000 Each Claim – First Party Cleanup

b)           Coverage
B:                                                                           
$1,000,000 Each Claim – Third Party Liability

$5,000,000 Policy Aggregate

 

6)           All Property and Liability Insurers shall be authorized to do
business in the state where the property is located.  The carriers must have a
current AM Best Rating of at least A-VII and/or a claims paying rating of A- or
better as rated by Standard and Poor’s Rating Service.

 

7)           Such other insurance as may be customarily carried by other hotel
operators on hotels similar to this, or as deemed necessary by mandate of loan
agreement or other exposures as they may become apparent.

 

58


 

EXHIBIT “A” – MANAGER’S INSURANCE

 

1)           Workers’ compensation insurance in statutory amounts on all
employees of the Hotel and employer’s liability limits of $1,000,000.

 

2)           Employment Practices Liability:

 

a)

Per Claim Limit:

 

$1,000,000

b)

Annual Aggregate

 

$1,000,000

 

 

 

 

Employment Practices Liability shall include third party liability for the
benefit of Carey Watermark Investors, Inc., Owner, and Operator.

 

3)           Commercial Crime Insurance coverages and limits of insurance (per
occurrence) with the following limits:

 

a)

Employee Dishonesty:

 

$500,000

b)

Forgery & Alteration:

 

$  50,000

c)

Money & Securities:

 

$  50,000

d)

Robbery & Safe Burglary of Property other than money and securities

 

$  50,000

e)

Computer Fraud

 

$  50,000

 

 

 

 

Employee Dishonesty shall include an endorsement for third party liability for
the benefit of Carey Watermark Investors, Inc., Owner, and Operator.

 

4)                                   Innkeepers and Safe Deposit Box Liability
insuring loss or damage to guests’ property (up to statutory requirements). 
This can be satisfied by any combination of CGL or Crime Coverage.

 


 

EXHIBIT “B”

 

LEGAL DESCRIPTION

 

ALL that certain lot or parcel of ground situate in the Eighth Ward of the City
of Pittsburgh, County of Allegheny and Commonwealth of Pennsylvania, being more
particularly bounded and described in accordance with that certain ALTA/ACSM
Land Title Survey prepared by Civil & Environmental Consultants, Inc. dated
October 11, 2004, certified October 20, 2004 as follows:

 

BEGINNING on the Southerly line Baum Boulevard, S.R. 0400, Variable Width (as
widened by Commonwealth of Pennsylvania in Deed Book Volume 5281, page 341) at
the southwesterly line of Liberty Avenue, 80 feet wide; thence from said place
of beginning and along the Southwesterly right of way line of Liberty Avenue,
the following four courses and distances: South 53° 34’ 30” East, a distance of
211.89 feet to a point; thence South 45 degrees, 38 feet 44 inches East, a
distance of 100.99 feet to a point; thence South 33° 02’ 01” East, a distance of
2.82 feet to a point on a curve; thence by an arc of a curve deflecting to the
right in a Southwesterly direction having a radius of 34.34 feet an arc distance
of 40.77, to a point on the Northerly line of Centre Avenue, 60 feet wide;
thence along said right of way line of Centre Avenue South 70° 01’ 00” West, a
distance of 257.80 feet to a point on the easterly line of property now or
formerly of Keystone Diversified Management Corporation; thence along the
easterly line of said Keystone Diversified Management Corporation and property
now or formerly of Don Allen Chevrolet Company North 19° 57’ 30” West, a
distance of 295.34 feet to a point on the Southerly right of way line of Baum
Boulevard; thence along said right of way line of Baum Boulevard; thence along
said right of way line of Baum Boulevard North 71° 36’ 50” East, a distance of
127.96 feet to the place of beginning.

 

BEING Tax Parcel 51-L-88

 


 

EXHIBIT “C”

 

TRANSITION SERVICES

 

(i)                                  Closing Funds. Upon the termination of this
Agreement, Operator shall provide funds to the Operating Account, with which
Manager shall make payment on any and all amounts to cover Salary Costs,
Management Fees, Accounting Fees, and/or other Operating Costs.  This
Section (i) Exhibit “C” shall survive after the termination of this Agreement.

 

(ii)                              Transfer of Books and Records.  Manager shall
not destroy or dispose of the Books and Records.  Within thirty (30) days after
the Termination Date, Manager shall provide to Operator all Books and Records,
copies of all Bank Account records, and a final and full accounting of all
Management Fee and other payments due Manager pursuant to the terms of this
Agreement through the Termination Date.  Within ten (10) Business Days of
Operator’s receipt of all Books and Records and such final and full accounting,
(a) Operator shall pay (to the extent such amounts are not being disputed by
Operator) Manager all Management Fees and other payments due Manager pursuant to
the terms of this Agreement through the Termination Date; and (b) Manager shall
pay to Operator any and all amounts due and owing to Operator pursuant to this
Agreement through the Termination Date.  Manager shall have reasonable access to
the Books and Records necessary to provide the final accounting and such Books
and Records shall thereafter be available to Manager at reasonable times for a
period of seven (7) years from and after the Termination Date.

 

(iii)                          Final Accounting.  Manager shall perform a final
accounting and financial cut-off for the period ending the Termination Date, and
shall prepare an Operator’s Report for the final accounting period ending the
Termination Date.

 

(iv)                          Transfer of Premises and Replacement of Manager. 
Manager shall peacefully vacate and surrender the Hotel to Operator on the
Termination Date.  Manager shall execute and deliver any termination documents
or other necessary agreements as Operator requests for the purpose of evidencing
the termination of this Agreement, and Manager shall cooperate fully with
Operator in the smooth and orderly transition of the Hotel to a replacement
Manager.

 

(v)                              Transfer of Records, Permits, Licenses,
Contracts, etc.  Manager shall assign and transfer to Operator:

 

(A)                          in an orderly manner and in a format accessible by
Operator, all Books and Records, contracts, leases, and other non-proprietary
documents, relating to the Hotel, that are in the custody and control of Manager
to ensure the orderly continuance of the operation of the Hotel;

 

(B)                           to the extent permitted by law, all of Manager’s
right, title, and interest in and to all liquor, restaurant, and any other
licenses and permits, if any, held by Manager in connection with the operation
of the Hotel to the extent such assignment or transfer is permitted under the
law of the state in which the Hotel is located.  Manager recognizes that all
licenses held for the operation of the Hotel are held for the benefit of
Operator and Manager has

 


 

no interest therein, except in order to fulfill its obligations hereunder.  If
Manager or any Affiliate of Manager is the holder of any liquor license for the
Hotel, upon the request of Operator, Manager or Affiliate of Manager shall enter
into a temporary lease, license, or such other agreement as may be permitted
under Applicable Law to permit the continuous and uninterrupted sale of alcohol
beverages at the Hotel consistent with prior operations.  In such event, Manager
(or its Affiliate, if applicable) shall not be entitled to compensation in
connection with such arrangement, but shall not be required to incur any cost or
liability in connection therewith and shall be named as an additional insured on
any “dramshop” or other liability insurance pertaining to the sale of alcoholic
beverages at the Hotel; and

 

(C)                           all keys, locks, and safe combinations and a
current inventory of all assets of the Hotel, including the FF&E, Operating
Equipment, and Operating Supplies.

 

(vi)                          Confirmed Reservations.  Operator shall use
commercially reasonable efforts to honor all business confirmed for the Hotel
with reservation dates after the Termination Date.

 

(vii)                      Future Booking and Reservations.  Manager shall
provide to Operator a complete list of future bookings and any advance
deposits.  Manager covenants that it will not redirect to other Manager’s Hotels
or to any hotel(s) owned by Manager any existing or future bookings and revenue
or any incoming or new reservations for dates occurring after the Termination
Date, and that prior to the Termination Date, Manager will continue to take
reservations for dates occurring after the Termination Date in the ordinary
course, subject to requested modifications by Operator.  Once the Termination
Date has been established in accordance with the provisions of this Agreement,
Manager shall not use the Hotel Guest Information to contact any Hotel Guests
who have booked Hotel rooms prior to the Termination Date for the purpose of
soliciting such Hotel Guests to cancel their previously booked Hotel rooms and
transfer such business to any other hotel or transient lodging or for any other
purpose not directly benefiting the Hotel.

 

(viii)                  Assignment of Interest, Obligations and Liabilities. 
Manager shall assign to Operator its interest (if any) in, and Operator shall
confirm in writing its continuing responsibility for all obligations and
liabilities relating to, any and all contracts entered into in accordance with
the terms and conditions of this Agreement (including, without limitation,
collective bargaining agreements and pension plans, leases, licenses, or
concession agreements, and maintenance and service contracts) in effect with
respect to the Hotel as of the Termination Date, excluding (a) for blanket
concessions affecting other Manager’s Hotels and (b) contracts terminated by
Operator or terminated by Manager at Operator’s request.

 

(ix)                          Operation Manuals and Policy Statements.  Manager
shall have the right to remove from the Hotel, on the Termination Date, all
proprietary software and documents, and operations manuals and policy statements
prepared by Manager relating to Manager’s Hotels in addition to the Hotel.

 

(x)                              Reservations and Data Systems and Software.  As
of the Termination Date, Manager shall disconnect the Hotel from the
reservations systems and related software applications.  Manager shall provide
assistance to Operator in facilitating the orderly transfer of Operator’s
electronic records and data.  Manager shall cooperate with Operator in

 


 

order to avoid disruption in the operation of the Hotel in connection with the
transition of electronic records and data to one or more replacement systems.

 

(xi)                          Payment of Taxes.  Manager shall in a timely
manner, file all local, state and Federal tax returns and shall provide to
Operator confirmation of payment of all Taxes due and/or owning prior to the
Termination Date.

 

(xii)                      Transfer of Management Functions.  Manager and
Operator shall cooperate with each other and act in a professional manner to
effect an orderly transition of management functions from Manager to Operator,
any transferee of Operator, or to any managing agent designated by Operator or
any transferee of Operator.

 

(xiii)                  Transfer of Receivables.  All receivables of the Hotel
outstanding as of the Termination Date, including, without limitation, guest
ledger receivables, shall be the property of Operator.  Manager shall cooperate
with Operator in all reasonable respects, in the collection of any receivables,
and will turn over to Operator any receivables collected by Manager after the
Termination Date which relate to the Hotel.  Manager shall, on or prior to the
Termination Date, provide Operator with a complete list of (a) all bookings for
future reservations or use of Hotel rooms or facilities that may have been
accepted or entered into by Manager on or at any time prior to the Termination
Date; (b) the terms applicable to any such bookings; and (c) the amount of
advance deposits (if any) received with respect to each such booking.  Except in
the ordinary course of business in a manner and on terms consistent with prior
practice and prevailing market rates, Manager shall not book reservations for
rooms or public space after the date on which this Agreement expires in
accordance with the provisions of the Agreement.

 

(xiv)                  Maintain Past Practices.  Prior to termination, Manager
agrees to maintain operating inventories at standards consistent with past
practice and the Hotel pursuant to its existing Approved Budget and repair and
maintenance schedules.

 

(xv)                      Hotel Access.  Operator, at its option, may install a
shadow management team in the Hotel during the thirty (30) day period
immediately preceding the Termination Date to have daily access to the Hotel and
its Books and Records; provided that such team shall not unreasonably interfere
with the management and operations of the Hotel.  Operator shall use its
reasonable efforts to cause the entity that succeeds Manager to hire a
sufficient number of Hotel Personnel to avoid a WARN Act violation and Manager
shall assist in facilitating the same.

 


 

EXHIBIT “D-l”

 

2013 BUDGET

 

See attached.

 


 

EXHIBIT “D-2”

 

2014-2018 FORECAST BUDGETS

 

See attached.

 


 

EXHIBIT “E”

 

ADDITIONAL ACCOUNTING SERVICES

 

OWNER/OPERATOR ACCOUNTING SERVICES

 

1.            Books and Records – Maintain the books and records of the Owner
using a system designed with adequate controls to provide reasonable assurance
regarding the reliability of financial reporting and ensuring the preparation of
financial statements in accordance with GAAP.  Provide the following items on a
monthly basis, within 10 days after month end:

 

a.             Detail trial balance (in Excel format);

 

b.            Balance sheet (in Excel format);

 

c.             Income statement providing current month and year-to-date,
compared approved budget and prior year (in Excel format);

 

d.           Statement of cash flows showing actual year-to-date results and
forecasted monthly results for the remainder of the calendar year;

 

e.             Detail general ledger for the current month, including all
journal entries booked with description;

 

f.              Description of any material income statement variances for month
and year-to-date compared to budget and prior year (scope to defined later based
on materiality);

 

g.            Description of any material balance sheet variances from prior
month:

 

h.            FF&E report showing beginning balance in FF&E reserve fund,
current capital  expenditures, additions to the fund and ending balance of the
FF&E reserve fund;

 

i.                Fixed asset ledgers and detailed depreciation schedules for
land, building, building improvements and FF&E;

 

j.                Bank reconciliations and bank statements for all bank
accounts;

 

k.            Schedule of charges billed or payable to manager for the current
month;

 

l.                Forecast of revenues and expenses for the remainder of the
calendar year;

 

m.        Loan amortization schedule showing payments of principal and interest;

 

n.            Computation of applicable debt covenant tests;

 

o.            Distributable cash – Calculation of distributable cash from
operations using template provided.

 


 

2.            Accounts payable – on a timely basis pay and record all invoices
related to the Owner (e.g., professional fees, debt service, property taxes,
insurance, capital expenditures). Provide detailed support of such expenditures
as requested.

 

DEBT SERVICE:

 

1.            Make loan service payments in accordance with the debt service
agreement;

 

2.            Satisfy loan reporting covenants in accordance with the loan
agreement (with copies to Watermark and CWI);

 

3.            Compute and monitor applicable debt covenants in accordance with
the loan agreement;

 

4.            Maintain loan amortization schedule, reflecting payments of
interest and principal (actual and projected) as well as any additional draws;

 

5.            Monitor and reconcile escrow accounts.

 

FIXED ASSET ACCOUNTING:

 

1.            Operator shall provide and Manager shall maintain a fixed asset
accounting system reconciled to general ledger on a monthly basis;

 

2.            Identify and record additions to fixed assets assigning
appropriate useful lives;

 

3.            Calculate and record monthly depreciation expense and accumulated
depreciation;

 

4.            Annually write off fully depreciated assets to accumulated
depreciation;

 

5.            Provide monthly fixed asset roll-forward, showing additions,
deletions and changes in accumulated depreciation from prior month.

 

ADMINISTRATIVE:

 

1.            Prepare annual budget and monthly forecast updates;

 

2.            Ad hoc reporting requests to fulfill CWI’s external disclosure
requirements and to answer questions from independent auditors (e.g., schedule
of future commitments).

 


 

SCHEDULE F

SCOPE OF REVENUE MANAGEMENT SERVICES*

 

·                 Manage CRS Inventory Functions

 

·                 Ensure CRS is set up and maintained optimally.

 

·                 Ensure all available rooms and rates are supplied to
appropriate channels including GDS, Internet, CRO, and Brand Channels.

 

·                 Provide Special Events sales strategies, rate and inventory
options and implementation.

 

·                 Recommend input daily and weekly on hotel room inventory
availability, room authorizations, room rates, discounts and seasonal rates
according to the hotel strategy.

 

·                 Recommend and input Special Corporate pricing and
Local/National Programs and Promotions.

 

·                 Assist sales team with completing “quarterly sales action
plans” covering direct sales, marketing, and revenue management priorities.

 

·                 Discuss short-and long-term selling strategies with the Hotel
and input in the CRS.

 

·                 Ensure that CRS fact pages and guarantee / cancel policies are
up to date and relaying the most current information to all booking parties.

 

·                 Maintain the Revenue Management system and assist property
level associates interpret system reports and screens.

 

·                 Provide Monthly Hotelligence report reviews looking for both
direct sales and pricing opportunities.

 

·                 Review daily demand patterns and produce weekly transient
demand / pace reports as well as competitive pricing to ensure the hotel has
effective strategies in place. Relay all current trends to hotel team.

 

·                 Work with the hotel to ensure it is compliant with all
inventory brand standards.

 

·                 Work with the hotels to develop destination themed hotel
packages.

 

·                 Analyze market changes through STAR data and hotel performance
trends.

 

·                 Provide a 60 and 90 day projection of transient and group
sales.  Group will be based on trends and current GRC data.

 

·                 Conduct and provide documented agenda for Weekly scheduled
strategy meetings with the GM and Key Stakeholders.  A total of 45 meetings per
year will be completed.

 

·                 Provide month end critique using Brand and Market reporting as
well as monthly STR data.

 

·                 Quarterly analysis of Group rates and ceilings for a rolling
12-month period.

 

·                 Actively guide and co-lead the RFP process for the hotel to
include setting the Depth of Sales Chart pricing, pricing seasons, and meeting
all due date submissions.

 

·                 Assist with the follow up of RFPs not accepted and direct
sales office to the National Sales for alternate strategies.  Propose additional
pricing strategies as needed.

 

--------------------------------------------------------------------------------


 

SCHEDULE G

CONCORD HOSPITALITY E-COMMERCE LIST OF SERVICES *

 

·                 Once monthly conduct a 50 week to last date in inventory
review to ensure proper pricing strategies are in place beyond the current
quarter.

 

·                 Annually assist the hotels with the marketing plan, annual
revenue planner, and pricing guidance tool to review demand and rate by segment
to achieve current and future budget guidelines.

 

·                 Provide business evaluation tools for group, special
corporate, contract rooms, and catering to ensure sales is shifting profitable
business.

 

·                 Assist sales team on ideas for internet prospecting for direct
sales leads.

 

·                 Track productivity of property’s top accounts for all revenue
streams and make sales team aware of any change in trends.

 

·                 Provide technical and theoretical Revenue Management systems
training as appropriate.

 

·                 Determine periods of soft demand for rooms and recommend
special strategies for revenue maximization or direct sales direction.

 

·                 Assist sales team with building awareness on key web sites for
special events and attractions.

 

 

* All services are “as applicable” or as specifically requested by Owner in
writing.

 


 

SCHEDULE F

SCOPE OF REVENUE MANAGEMENT SERVICES*

 

 

 

 

Service

 

Description

 

Occurrence

Hotel Website Optimization

 

 

 

Validate minimum EPIC content, refresh hotel overview copy, add generic bedding
images, assist hotels with special offers, validate meeting content, review
links to local partners and attractions.

 

 

Ongoing

 

Maintain/Produce online hotel video tours

 

 

Create, maintain and update all VFM scripts/videos

 

 

Ongoing

 

Brand eCommerce support services

 

 

Assist hotels as requested with Brand Extranet Business Applications such as
Brandworks, MRDW reporting, etc

 

 

Ongoing

 

Communicate to Hotel current online marketing trends in hospitality industry

 

 

Review new technologies and opportunities for greater online marketing such as
Social Media 2.0, group meeting intermediaries etc.

 

Ongoing

Direct Marketing

 

Assist hotels with both on-line and other print advertising to be sure hotel has
a measurable ROI and ad’s represent high brand and  quality

 

Ongoing

 

eChannel technical support

 

 

 

Respond , solve, and track issues relating to customer access and availability
of hotel eChannel booking sites

 

 

 

Weekly

 

 

Independent website management

 

 

Update/maintain restaurants, corporate and independent websites for
events/hotels that host an independent website.

 

Weekly

 

eTools Training

 

 

Train and assist hotels with use of Custom Web Pages, ResLink, eRooming list,
eGroup list to manage group bookings more efficiently.

 

 

Quarterly

Paid Search (pay-per-click) campaigns

 

 

Create/maintain/report ROI on participating hotel paid search campaigns on
monthly basis for hotels that participate

 

 

Monthly

Email blasts marketing

 

 

 

Hotels that choose to participate in email blasts train and coordinate email
marketing via ConstantContact.com. Review federal anti-Spam laws. Assist hotels
with measuring ROI

 

 

Monthly

Internet Prospecting

 

 

Send out hotel leads from online searches such as construction sites, government
contract lead sources, Business articles, and additional hotel demand research.

 

Quarterly

On line Hotel Package/DEALS

 

 

Train hotels and assist with implementation on how to create and post Hotel
Packages/DEALS. Submit deals offer form to Franchisor if requested by property.

 

Ongoing

Quarterly  reporting to General Managers

 

 

 

eCommerce Evaluation based on various aspects such as conversion rates, natural
search results, eTools, eChannel participation etc.

 

Quarterly

 


 

SCHEDULE G

CONCORD HOSPITALITY E-COMMERCE LIST OF SERVICES *

 

 

 

 

Search Engine Optimization

 

 

Define 1 to 2 target keywords for HWS main page and imbed in hotel overview
copy, meta-data and alt tags, if appropriate, submit hotel website to the yahoo
& dmoz directory. Report on hotel search engine natural search results in
quarterly eCommerce reporting.

 

 

Quarterly

Complete formal web reviews

 

 

Web review call covers HWS, eChannels, Search Engine, site performance and
content.

 

Annually

Hotel Photography

 

Schedule photography shoots for new and renovated hotels. Write hotel photo
captions and submit to Brand for website upload.

 

As Needed

On-line Catering menu

 

As requested assist hotels with loading menus on website for guest access

 

As  Needed

Custom Web Pages

 

Help develop and manage content of custom web pages for weddings and events on
full service hotel web sites.

 

As Needed

 

 

* All services are “as applicable” or as specifically requested by Owner in
writing.

 